 

Exhibit 10.3

 

EXECUTION VERSION

 

INVESTOR RIGHTS AGREEMENT

 

by and between

 

ONCOBIOLOGICS, Inc.

 

and

 

GMS TENSHI HOLDINGS PTE. LIMITED

 

 

Dated September 11, 2017

 

   

 

 

TABLE OF CONTENTS

 

    Page       Article I Transfer restrictions 1       Section 1.1 General 1
Section 1.2 Legend 2       Article II REGISTRATION RIGHTS 2       Section 2.1
Demand Registration 2 Section 2.2 Piggyback Registration 5 Section 2.3 Expenses
7 Section 2.4 Suspensions 7 Section 2.5 Lock-Up Obligations 8 Section 2.6
Registration Procedures 9 Section 2.7 Effectiveness Period 13 Section 2.8
Indemnification 13 Section 2.9 Free Writing Prospectuses 18 Section 2.10
Information from and Obligations of the Shareholder 18 Section 2.11 Rule 144
Reporting 19 Section 2.12 Termination of Registration Rights 19 Section 2.13
Subsequent Registration Rights 19 Section 2.14 Transfer of Registration Rights
20       Article III Right of first offer 20       Section 3.1 General 20
Section 3.2 Timing and Procedure 20 Section 3.3 Exercise of Rights 20 Section
3.4 Closing of a Sale Transaction 21 Section 3.5 Exclusions 21       Article IV
Preemptive Rights 22       Section 4.1 General 22 Section 4.2 Timing and
Procedure 22 Section 4.3 Exercise of Rights 22 Section 4.4 Closing of Preemptive
Issuance 23 Section 4.5 Exclusions 23       Article V BOARD OF DIRECTORS 24    
  Section 5.1 Initial Shareholder Designees 24 Section 5.2 Right of Shareholder
to Nominate Directors 24 Section 5.3 Election of Shareholder Directors to the
Board 25 Section 5.4 Proxy or Information Statement 25 Section 5.5 Qualification
and Replacements of Shareholder Directors 25 Section 5.6 Board Committee
Representation 26

 

 i 

 

 

Section 5.7 Rights of the Shareholder Directors 26 Section 5.8 No Duty for
Corporate Opportunities 26       Article VI CERTAIN OTHER AGREEMENTS 27      
Section 6.1 Information Rights 27 Section 6.2 Matters Requiring Approval of the
Shareholder 29 Section 6.3 Compliance with Put Right 32 Section 6.4 Special
Meetings of Stockholders 32 Section 6.5 Additional Covenants 32       Article
VII TERMINATION 34       Section 7.1 Termination 34 Section 7.2 Effect of
Termination; Survival 34       Article VIII GENERAL PROVISIONS 34       Section
8.1 Confidential Information 34 Section 8.2 Fees and Expenses 35 Section 8.3
Notices 35 Section 8.4 Definitions 36 Section 8.5 Interpretation; Headings 43
Section 8.6 Severability 44 Section 8.7 Entire Agreement; Amendments 44 Section
8.8 Assignment; No Third Party Beneficiaries 44 Section 8.9 Further Assurances
44 Section 8.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 44
Section 8.11 Counterparts 45 Section 8.12 Specific Performance 45 Section 8.13
Waiver 45

 

SCHEDULES

 

Schedule I ‒ Shareholder Representatives

 

EXHIBITS

 

Exhibit A ‒ Certificate of Designation

 

 ii 

 

 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT, dated as of September 11, 2017 (this
“Agreement”), is by and between Oncobiologics, Inc., a Delaware corporation (the
“Company”), and GMS Tenshi Holdings Pte. Limited, a Singapore private limited
company (the “Shareholder”). The Shareholder and the Company are referred to
hereinafter each as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to a Purchase Agreement, dated as of September 7, 2017 (the
“Purchase Agreement”), by and among the Company and the Shareholder, the Company
issued to the Shareholder shares of Series A Convertible Preferred Stock (the
“Preferred Shares”) and at the Closing (as defined in the Purchase Agreement),
among other things, will issue at the Closing additional Preferred Shares and
warrants (the “Warrants”) to purchase shares of its common stock, par value
$0.01 per share (the “Common Stock”); and

 

WHEREAS, the Parties are entering into this Agreement to set forth certain terms
and conditions with respect to the Preferred Shares and the shares of Common
Stock issuable upon conversion of the Preferred Shares and exercise of the
Warrants (such shares of Common Stock, the “Common Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:

 

Article I
Transfer restrictions

 

Section 1.1           General.

 

(a)          The Shareholder may freely Transfer any Preferred Shares or Common
Shares to any Person, subject to compliance with applicable Law.

 

(b)          If the Shareholder Transfers any Preferred Shares or Common Shares
to any controlled Affiliate of the Shareholder (any such Transfer, an “Affiliate
Transfer”), the Shareholder shall promptly notify the Company of such Transfer.

 

(c)          Following any Affiliate Transfer pursuant to the terms of this
Agreement, the Shareholder shall continue to exercise the rights granted to the
Shareholder hereunder on behalf of the transferee of such Affiliate Transfer
(such transferee, an “Affiliate Shareholder”).

 

 1 

 

 

Section 1.2           Legend.

 

(a)          All certificates or other instruments representing the Preferred
Shares or the Common Shares will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT, DATED SEPTEMBER 11, 2017,
BY AND BETWEEN ONCOBIOLOGICS, INC., AND GMS TENSHI HOLDINGS PTE. LIMITED, AS IT
MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH AND AVAILABLE
FROM THE SECRETARY OF ONCOBIOLOGICS, INC., WITHOUT COST.

 

(b)          At the Shareholder’s request, upon advice of the Shareholder’s
counsel to the effect that the legend in Section 1.2(a) is no longer required
under the Securities Act and applicable state laws, the Company will promptly
take such commercially reasonable actions as are required to cause such legend
to be removed from any certificate or other instrument representing the
Preferred Shares or the Common Shares, as applicable.

 

 2 

 

 

Article II
REGISTRATION RIGHTS

 

Section 2.1           Demand Registration.

 

(a)          At any time following the earlier to occur of (x) the Closing (as
defined in the Purchase Agreement) and (y) the termination of the Purchase
Agreement, the Shareholder may, by providing written notice (a “Demand
Registration Request”) to the Company, request to sell all or a portion of the
Registrable Securities Beneficially Owned by the Shareholder pursuant to a
Registration Statement in the manner specified in such notice (a ”Demand
Registration”). Each Demand Registration Request shall specify the number of
Registrable Securities intended to be offered and sold pursuant to the Demand
Registration and the intended method of disposition thereof, including whether
the registration requested is for an underwritten offering. A Demand
Registration shall be effected by way of a Registration Statement on Form S-3 or
any similar short-form registration to the extent the Company is permitted to
use such form at such time (or to the extent the Company is not permitted to use
such form, on Form S-1 or a similar long-form registration). A Demand
Registration may be, at the option of the Shareholder, (i) a request to file a
Registration Statement (including a Shelf Registration Statement) which will be
used to offer the Registrable Securities, or (ii) a request to provide a
prospectus supplement for an already effective Registration Statement. If the
Company is then ASR Eligible, the Company shall use its commercially reasonable
efforts to cause the Registration Statement to be an ASRS containing a
Prospectus naming the Shareholder as the selling shareholder and registering the
offering and sale of the Registrable Securities by the Shareholder on a delayed
or continuous basis pursuant to Rule 415. The Company shall use its commercially
reasonable efforts to cause any Registration Statement (or prospectus
supplement, as applicable) relating to a Demand Registration (A) to be filed
with the SEC as promptly as reasonably practicable following the receipt of the
Demand Registration Request, and in no event more than ten (10) days after
receipt of a Demand Registration Request and all necessary information regarding
the Shareholder that is required to be included in such Registration Statement
(or prospectus supplement, as applicable) provided pursuant to Section 2.10,
(B) to be declared effective by the SEC or otherwise become effective under the
Securities Act as promptly as reasonably practicable after the filing thereof
and (C) to remain continuously effective during the Effectiveness Period.

 

(b)          The Shareholder shall have the right to request up to a total of
two (2) Demand Registrations in any twelve (12)-month period pursuant to this
Section 2.1; provided, that such obligation shall be deemed satisfied (and such
request shall count as one Demand Registration Request for the Shareholder) only
when a Registration Statement covering all the Registrable Securities specified
in the Demand Registration Request shall have become effective and (i) if the
method of disposition thereof is a firm commitment Public Offering, all of such
Registrable Securities requested to be sold, after giving effect to any
Underwriter Cutback (described in Section 2.1(e)), shall have been sold pursuant
thereto, and (ii) in any other case, such Registration Statement shall have
remained effective for the Effectiveness Period. The Shareholder may revoke a
request for a Demand Registration by notifying the Company prior to the
effective date of the applicable Registration Statement or the filing of any
prospectus supplement with respect to any particular underwritten offering;
provided that such request shall count as one of the Shareholder’s requests for
a Demand Registration unless the Shareholder (A) provides such notice of
revocation (x) within five (5) Business Days after requesting such Demand
Registration, or (y) pursuant to Section 2.4(c) as a result of a Notice of
Suspension, or (B) reimburses the Company for all reasonable and documented
out-of-pocket expenses (including Registration Expenses) actually incurred by
the Company relating to such Demand Registration.

 

(c)          On the business day following the Closing Date (as defined in the
Purchase Agreement), the Company shall prepare and file with the SEC a Shelf
Registration Statement on Form S-3 (such Shelf Registration Statement shall be
an ASRS to the extent that the Company is then ASR Eligible) with respect to the
registration under the Securities Act of the resale of up to 37,795,948 Common
Shares (the “Transaction Shelf Registration Statement”) (such Transaction Shelf
Registration Statement shall include a prospectus sufficient to permit the
resale of all such Common Shares by the Shareholder); provided that, in the
event the SEC does not permit such number of Common Shares to be registered
under the Transaction Shelf Registration Statement, the number of Common Shares
that shall be registered under the Transaction Shelf Registration Statement
shall be the maximum number of Common Shares permitted by the SEC. The Company
shall use its commercially reasonable efforts to cause such Transaction Shelf
Registration Statement to become effective as promptly as practicable upon
filing and to keep the Transaction Shelf Registration Statement continuously
effective subject to the Securities Act and the provisions of Section 2.4. For a
period of two (2) years following the date hereof, any Common Shares which have
been registered on the Transaction Shelf Registration Statement may be included
in any underwritten offering conducted by the Company upon the proper exercise
of a demand or piggyback right hereunder pursuant to and in accordance with
Section 2.1 or Section 2.2, as applicable, subject to compliance with the notice
and cutback procedures contained herein. In the event that the Purchase
Agreement is terminated in accordance with its terms prior to the Closing (as
defined in the Purchase Agreement), the number of Common Shares to be registered
on the Transaction Shelf Registration Statement shall be 4,932,825 and such
Transaction Shelf Registration Statement shall be filed no later than three (3)
Business Days after such termination.

 

 3 

 

 

(d)          If a Demand Registration is a Public Offering, the Shareholder
shall have the right to select the investment banking firm(s) to act as the
managing underwriter(s) and counsel for the Shareholder in connection with such
offering (including in any underwritten offering under a Shelf Registration
Statement or any Underwritten Block Trade).

 

(e)          In no event shall any Person, including the Company or any other
holder of Capital Stock (other than the Shareholder), be entitled to include any
securities of the Company in any Registration Statement or offering requested
pursuant to this Section 2.1 without the prior written consent of the
Shareholder. In the event the managing underwriter shall be of the opinion that
the number of Common Shares requested to be included in a Public Offering
pursuant to a Demand Registration Request would adversely affect the marketing
of such offering (including the price at which the securities of the Company may
be sold), then the number of securities of the Company to be included in such
underwritten offering will be reduced (an “Underwriter Cutback”), with the
securities of the Company to be included in such offering based on the following
priority: (i) first, the number of Common Shares requested to be included on
behalf of the Shareholder up to the number that, in the opinion of the managing
underwriter, would not adversely affect the marketing of the offering (including
the price at which the Common Shares may be sold); and (ii) second, in addition
to the Common Shares included pursuant to the preceding clause (i), the number
of the securities of the Company requested to be included, with the prior
written permission of the Shareholder, on behalf of each participating Person up
to the number that, in the opinion of the managing underwriter, would not
adversely affect the marketing of the offering (including the price at which the
securities of the Company (including the Common Shares) may be sold). The
Company may not file a Registration Statement or commence an offering of
securities on behalf of any of the other holders of Capital Stock until the
expiration of the Effectiveness Period of a Demand Registration.

 

(f)          Notwithstanding any other provision of this Article II, but subject
to Section 2.4, if the Shareholder wishes to engage in an underwritten block
trade or similar transaction or other transaction with a one-day or less
marketing period, including overnight bought deals (collectively, an
“Underwritten Block Trade”), pursuant to a Shelf Registration Statement (either
through filing an ASRS or through a take-down from an already effective Shelf
Registration Statement), then notwithstanding any other time periods in this
Article II, the Shareholder shall notify the Company of the Underwritten Block
Trade three (3) Business Days prior to the date such Underwritten Block Trade is
to commence. As expeditiously as possible, the Company shall use its
commercially reasonable efforts to facilitate such Underwritten Block Trade
(which may close as early as three (3) Business Days after the date it
commences). The Shareholder shall use commercially reasonable efforts to work
with the Company and the underwriters (including by disclosing the maximum
number of Common Shares proposed to be the subject of such Underwritten Block
Trade) in order to facilitate preparation of the Registration Statement
(including filing of an ASRS), Prospectus and other offering documentation
related to the Underwritten Block Trade.

 

 4 

 

 

Section 2.2           Piggyback Registration.

 

(a)          If the Company at any time following the date hereof proposes to
file a registration statement or conduct a securities offering other than
pursuant to this Agreement, including an Underwritten Block Trade, off an
already filed Shelf Registration Statement using a prospectus supplement (such
registration statement or prospectus supplement, a “Primary Registration
Statement”) for the primary sale of any securities of the Company (except with
respect to registration statements on Form S-4, Form S-8 or another form not
available for registering the Registrable Securities for sale to the public), it
will give prompt written notice thereof to the Shareholder of its intention to
do so (such notice to be given not less than fifteen (15) Business Days prior to
the anticipated filing date of the Primary Registration Statement). The
Shareholder, to the extent it still holds any Registrable Securities, shall
within five (5) Business Days of receipt of such notice indicate to the Company
if it wishes to participate in the offering contemplated by the Primary
Registration Statement and, if so, the number of Registrable Securities it
wishes to offer and sell. The Company will use its commercially reasonable
efforts to cause the Registrable Securities as to which inclusion shall have
been so requested to be included in the Primary Registration Statement. The
Shareholder shall be entitled to sell the Registrable Securities included in a
Primary Registration Statement in accordance with the method of distribution
requested by it; provided that, if the Primary Registration Statement relates to
an underwritten offering, then (i) the Company shall be entitled to select the
underwriters in its sole discretion and (ii) the Shareholder must sell all
Registrable Securities included on the Primary Registration Statement in such
underwritten offering pursuant to an underwriting agreement containing terms and
conditions that are customary for secondary offerings. In the event that an
Underwriter Cutback is required in the view of the managing underwriter, then
the securities of the Company to be included in such underwritten offering will
be based on the following priority: (A) first, the number of securities that the
Company seeks to include in the offering, up to the number that, in the opinion
of the managing underwriter, would not adversely affect the marketing of the
offering (including the price at which such securities of the Company may be
sold); (B) second, in addition to the securities of the Company included
pursuant to the preceding clause (A), the number of Registrable Securities
requested to be included by or on behalf of the Shareholder, up to the number
that, in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which the securities
(including the Registrable Securities) may be sold), and (C) third, in addition
to securities of the Company included pursuant to the preceding clause (A) and
the Registrable Securities of the Shareholder included pursuant to the preceding
clause (B), the number of securities of the Company requested to be included by
any other Person(s) in the offering with the permission of the Company, up to
the number that, in the opinion of the managing underwriter, would not adversely
affect the marketing of the offering (including the price at which the
securities of the Company may be sold). The Company may withdraw a Primary
Registration Statement prior to its being declared effective without incurring
any liability to the Shareholder and shall not be required to keep a Primary
Registration Statement effective for longer than the period contemplated by the
intended manner of distribution for the securities of the Company to be sold by
the Company as described in the Prospectus included in the Primary Registration
Statement. The Shareholder may, at least two (2) Business Days prior to the
effective date of a Primary Registration Statement or the filing of any
prospectus supplement with respect to any particular underwritten offering, as
applicable, withdraw any Registrable Securities that it had sought to have
included therein, without any liability to the Company or requirement to
reimburse for any out-of-pocket expenses of the Company. No registration of
Registrable Securities pursuant to this Section 2.2 shall relieve the Company of
its obligations to effect registrations pursuant to Section 2.1.

 

 5 

 

 

(b)          If the Company at any time following the date hereof proposes to
file a registration statement or conduct an offering of any of its securities
off an already filed Shelf Registration Statement using a prospectus supplement
(such registration statement or prospectus supplement, a “Secondary Registration
Statement”) for the secondary sale of such securities under the Securities Act
on behalf of one or more holders of the securities of the Company other than the
Shareholder (the “Requesting Third Party Shareholders”), the Company will give
prompt written notice to the Shareholder of its intention to do so (such notice
to be given not less than fifteen (15) Business Days prior to the anticipated
filing date of the Secondary Registration Statement). The Shareholder, to the
extent it still holds Registrable Securities, shall within five (5) Business
Days of receipt of such notice indicate to the Company if it wants to
participate in the offering contemplated by the Secondary Registration Statement
and, if so, the number of Registrable Securities it wishes to offer and sell.
The Company will use its commercially reasonable efforts to cause the
Registrable Securities as to which inclusion shall have been so requested to be
included in the Secondary Registration Statement. The Shareholder shall be
entitled to sell the Registrable Securities included in a Secondary Registration
Statement in accordance with the method of distribution requested by it;
provided that, if the Secondary Registration Statement relates to a Public
Offering, then (i) the Requesting Third Party Shareholders (or the Company)
shall be entitled to select the underwriters and (ii) the Shareholder must sell
all Registrable Securities included on the Secondary Registration Statement in
such Public Offering pursuant to an underwriting agreement on the same terms and
conditions as those applicable to the Requesting Third Party Shareholders. In
the event that an Underwriter Cutback is required in the view of the managing
underwriter, then the securities to be included in such Public Offering will be
based on the following priority: (A) first, the number of the securities of the
Company that the Requesting Third Party Shareholders seek to include, up to the
number that, in the opinion of the managing underwriter, would not adversely
affect the marketing of the offering (including the price at which such
securities may be sold); (B) second, in addition to the securities included
pursuant to the preceding clause (A), the number of Registrable Securities
requested to be included by or on behalf of the Shareholder, up to the number
that, in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which the securities
(including the Registrable Securities) may be sold); (C) third, in addition to
the securities included pursuant to the preceding clauses (A) and (B), the
number of securities sought to be included by the Company, up to the number
that, in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which the securities may be
sold); and (D) fourth, in addition to the securities included pursuant to the
preceding clauses (A), (B) and (C), the number of securities sought to be
included by any other Persons permitted to participate in such underwritten
offering, up to the number that, in the opinion of the managing underwriter,
would not adversely affect the marketing of the offering (including the price at
which the securities may be sold). Requesting Third Party Shareholders or the
Company may withdraw a Secondary Registration Statement prior to its being
declared effective without incurring any liability to the Shareholder, and the
Company shall not be required to keep a Secondary Registration Statement
effective for longer than the period contemplated by the intended manner of
distribution for the sale of the securities by the Requesting Third Party
Shareholders as described in the Prospectus included in the Secondary
Registration Statement. The Shareholder may, at least two (2) Business Days
prior to the effective date of a Secondary Registration Statement or the filing
of any prospectus supplement with respect to any particular underwritten
offering, as applicable, withdraw any Registrable Securities that it had sought
to have included therein, without any liability to the Company or any other
Person or requirement to reimburse for any out-of-pocket expenses of the
Company. Notwithstanding the foregoing, this Section 2.2(b) shall not be
applicable to the conversion of existing resale shelf registration statements on
Form S-1 to Form S-3 or to the registration of additional securities for resale
to the extent the Company is required to effect such registration under
agreements that exist as of the date hereof.

 

 6 

 

 

Section 2.3           Expenses. Except as specifically provided herein, all
Registration Expenses incurred in connection with the registration or offering
and sale of the Registrable Securities shall be borne by the Company and all
Selling Expenses shall be borne by the Shareholder; provided that,
notwithstanding anything herein to the contrary, in no event shall the
Shareholder bear or be responsible for any fees or expenses of the Company’s
legal counsel in connection with the registration or offering and sale of
Registrable Securities.

 

Section 2.4           Suspensions.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, by providing written notice (a “Notice
of Suspension”) to the Shareholder, to delay the filing or effectiveness of a
Registration Statement or require the Shareholder to suspend the use of the
Prospectus for sales of Registrable Securities under an effective Registration
Statement for a reasonable period of time not to exceed sixty (60) consecutive
days or ninety (90) days in the aggregate in any twelve (12)-month period
(a ”Suspension Period”) if the Company Board (or the executive committee
thereof) determines in good faith that such filing, effectiveness or use would
(i) require the public disclosure of material non-public information concerning
any material transaction or negotiations involving the Company that would
interfere with such material transaction or negotiations or (ii) otherwise
materially interfere with material financing plans, acquisition activities or
business activities of the Company; provided, that if at the time of receipt of
such notice by the Shareholder, the Shareholder shall have sold all or a portion
of the Registrable Securities (or have signed a firm commitment underwriting
agreement with respect to the sale of such Registrable Securities) pursuant to
an effective Registration Statement and the reason for the Suspension Period is
not of a nature that would require a post-effective amendment to the
Registration Statement, then the Company shall use its commercially reasonable
efforts to take such action as to eliminate any restriction imposed by federal
securities Laws by the time such Registrable Securities are scheduled to be
delivered. Immediately upon receipt of a Notice of Suspension, the Shareholder
shall discontinue the disposition of Registrable Securities under an effective
Registration Statement and Prospectus relating thereto until the Suspension
Period is terminated.

 

 7 

 

 

(b)          The Company agrees that it will terminate any Suspension Period as
promptly as reasonably practicable and will promptly notify in writing the
Shareholder, to the extent it still holds Registrable Securities, of such
termination. After the expiration of any Suspension Period in the case of an
effective Registration Statement, and without the need for any further request
from the Shareholder, the Company shall, as promptly as reasonably practicable,
prepare a post-effective amendment or supplement to such Registration Statement,
the relevant Prospectus, or any document incorporated therein by reference, or
file any other required document so that, as thereafter delivered to purchasers
of the Registrable Securities included therein, the Registration Statement or
the Prospectus, as applicable, will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(c)          If a Suspension Period occurs during the Effectiveness Period for a
Registration Statement, such Effectiveness Period shall be extended for a number
of days equal to the total number of days during which the distribution of
Registrable Securities is suspended under this Section 2.4. If the Company
notifies the Shareholder of a Suspension Period with respect to a Registration
Statement requested pursuant to Section 2.1 (including a Demand Registration
Request) that has not yet been filed or declared effective, (i) the Shareholder
may by notice to the Company withdraw such request without such request counting
as a Demand Registration Request and (ii) the Shareholder will not be obligated
to reimburse the Company for any of its out-of-pocket expenses, including
Registration Expenses.

 

Section 2.5           Lock-Up Obligations. To the extent reasonably requested by
a managing underwriter, if any, of any underwritten Public Offering (including
any Underwritten Block Trade) of the securities of the Company pursuant to
Section 2.1 or Section 2.2, the Company hereby agrees, (i) not to (A) offer for
sale, sell, pledge, or otherwise dispose of (or enter into any transaction that
is designed to, or could be expected to, result in the disposition by any Person
at any time in the future of) any shares of common stock of the Company or any
other form of Capital Stock (collectively, the “Restricted Stock”) (other than
(x) the grant of equity awards with respect to, or the issuance of shares of
Capital Stock under, any of the Company’s bona fide equity incentive plans in
existence at the start of the lock-up period specified in this Section 2.5, and
(y) the issuance of PIK Shares in accordance with the Certificate of
Designation), (B) enter into any swap or other derivatives transaction that
transfers to another Person, in whole or in part, any of the economic benefits
or risks of ownership of Restricted Stock, whether any such transaction
described in clause (A) above or this clause (B) is to be settled by delivery of
Restricted Stock or other securities, in cash or otherwise, or (C) publicly
disclose the intention to do any of the foregoing, in each case, for a period
specified by such managing underwriter or co-managing underwriter but no more
than the ten (10) days prior to and the ninety (90) days (or one hundred and
eighty (180) days if reasonably requested by the managing underwriters)
following the pricing date of the Public Offering of such securities.

 

 8 

 

 

Section 2.6           Registration Procedures. Whenever the Shareholder requests
that any Registrable Securities be registered pursuant to Section 2.1 or
Section 2.2, subject to the provisions of those Sections, the Company will use
its commercially reasonable efforts to effect the registration and the offer and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as soon as reasonably practicable, and shall, in connection
with any such request:

 

(a)          prepare and promptly file with the SEC a Registration Statement (or
a prospectus supplement, as applicable) with respect to such securities and use
its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable thereafter and remain effective for the
period of the distribution contemplated thereby (but in no event longer than the
Effectiveness Period) and at least three (3) Business Days (or, with regard to
any Underwritten Block Trade, as soon as reasonably practicable) before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(but, for the avoidance of doubt, not any documents incorporated by reference
therein), or any related free writing prospectus, furnish to the Shareholder and
the underwriter(s), if any, copies of all such documents proposed to be filed,
and provide the Shareholder with the opportunity to object to any information
pertaining to it and the plan of distribution that is contained therein;

 

(b)          (i) prepare and file with the SEC such amendments and supplements
to such Registration Statement and the Prospectus used in connection therewith
and such free writing prospectuses and Exchange Act reports as may be necessary
to keep such Registration Statement effective for the period specified in
paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and any prospectus so supplemented to be filed pursuant
to Rule 424 under the Securities Act in accordance with the Shareholder’s
intended method of disposition set forth in such Registration Statement for such
period, and (ii) provide reasonable notice to the Shareholder and the managing
underwriter(s), if any, to the extent that the Company determines that a
post-effective amendment to a registration statement would be appropriate;

 

(c)          furnish to the Shareholder and the underwriter(s), if any, without
charge, such number of copies of the Registration Statement, each amendment and
supplement thereto, the Prospectus included therein (including each preliminary
prospectus) and any other prospectuses filed under Rule 424 and each free
writing prospectus as such Persons reasonably may request in order to facilitate
the public sale or other disposition of the Registrable Securities covered by
such Registration Statement;

 

(d)          use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” Laws of such jurisdictions as the Shareholder or, in
the case of a Public Offering, the managing underwriter reasonably shall request
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the Shareholder to consummate the disposition in such
jurisdictions of the Registrable Securities Beneficially Owned by it; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;

 

 9 

 

 

(e)          promptly notify the Shareholder and each managing underwriter, if
any: (i) when the Registration Statement, any pre-effective amendment, the
Prospectus or any prospectus supplement related thereto, any post-effective
amendment to the Registration Statement or any free writing prospectus has been
filed with the SEC and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or state securities authority for amendments or supplements
to the Registration Statement or the Prospectus related thereto or for
additional information, including copies of any and all transmittal letters and
other correspondence with the SEC and all correspondence (including comment
letters and a copy of the Company’s draft responses thereto), from the SEC to
the Company relating to such Registration Statement or any Prospectus or any
amendment or supplement thereto (but not, for the avoidance of doubt, any
documents incorporated by reference therein); (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; or (iv) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
state “blue sky” Laws of any jurisdiction or the initiation of any proceeding
for such purpose.

 

(f)          if at any time (i) any event or development shall occur or
condition shall exist as a result of which the Disclosure Package, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Disclosure Package
is delivered to a purchaser, not misleading, or (ii) it is necessary to amend or
supplement the Disclosure Package to comply with Law, the Company will promptly
notify the Shareholder and each managing underwriter, if any, and promptly
prepare and file with the SEC (to the extent required) and furnish to the
Shareholder and each underwriter, if any, such amendments or supplements to the
Disclosure Package as may be necessary so that the statements in the Disclosure
Package, as so amended or supplemented, will not, in the light of the
circumstances existing when the Disclosure Package is delivered to a purchaser,
be misleading, or so that the Disclosure Package will comply with Law;

 

(g)          use its commercially reasonable efforts to make generally available
to the Shareholder, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months beginning with the first day
of the Company’s first full calendar quarter after the effective date of a
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158;

 

(h)          use its commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement on the Nasdaq Global Market
(“Nasdaq”) or any other national securities exchange on which the Common Shares
are listed;

 

(i)          use its commercially reasonable efforts to cause its officers,
employees and independent public accountants (in the case of the independent
public accountants, subject to any applicable accounting guidance regarding
their participation in the offering or the due diligence process) to participate
in, make themselves reasonably available, supply such information as may
reasonably be requested and to otherwise facilitate and cooperate with the
preparation of the Registration Statement and Prospectus and any amendments or
supplements thereto (including participating in meetings, marketing activities,
investor calls, drafting sessions, due diligence sessions and rating agency
presentations) taking into account the Company’s reasonable business needs (it
being acknowledged that the activities specified in this Section 2.6(i) may be
required approximately once in every ninety (90) calendar day period depending
on market conditions and other factors and subject to the proper exercise of a
demand hereunder)

 

 10 

 

 

(j)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement (or
the pricing date of the relevant offering);

 

(k)          immediately notify the Shareholder, at any time when a Prospectus
is required to be delivered under the Securities Act, of the occurrence or
happening of any event as a result of which the Prospectus contained in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and at the request of the Shareholder, as promptly
as reasonably practicable prepare and furnish to the Shareholder a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

 

(l)          if the offering is underwritten, then at the request of the
Shareholder, (i) enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Shareholder
reasonably requests in order to expedite or facilitate the disposition of such
Registrable Securities (including making executive officers of the Company
available, on reasonable advance notice, to participate in, and cause them to
cooperate with the underwriters in connection with, “road-shows” and underwriter
due diligence calls), and (ii) use commercially reasonable efforts to furnish on
the date that Registrable Securities are delivered to the underwriters for sale:
(A) an opinion of counsel to the Company, dated such date, addressed to the
underwriters and to the Shareholder, covering such matters as are typically
included in an opinion to underwriters for a comparable secondary transaction,
including stating that such Registration Statement has become effective under
the Securities Act and that (x) to the knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, and (y) the Registration Statement, the related Prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or financial data contained
therein), (B) a letter dated such date from the independent public accountants
retained by the Company (and brought down to the closing under the underwriting
agreement), addressed to the underwriters and to the Shareholder, stating that
they are independent public accountants within the meaning of the Securities Act
and the applicable rules and regulations adopted by the SEC thereunder, and
otherwise in customary form and covering such financial and accounting matters
as are customarily covered by letters of the independent certified public
accountants delivered in connection with a comparable secondary transaction,
including that, in the opinion of such accountants, the financial statements of
the Company included in the Registration Statement or the Prospectus, or any
amendment or supplement thereof, comply as to form, in all material respects,
with the applicable accounting requirements of the Securities Act, and such
letter shall additionally cover such other financial matters (including
information as to the period ending no more than three (3) Business Days prior
to the date of such letter) with respect to such registration or offering as
such underwriters or the Shareholder may reasonably request and (C) a comfort
letter similar to the letter described in clause (B) from the auditors of any
other financial statements, if any, included or required to be included in the
Registration Statement or Prospectus or any amendment or supplement thereto
(including financial statements of entities acquired by the Company);

 

 11 

 

 

(m)          use its commercially reasonable efforts to cooperate with the
Shareholder and each underwriter in the disposition of the Registrable
Securities covered by such Registration Statement;

 

(n)          in connection with the preparation and filing of each Registration
Statement registering Registrable Securities under the Securities Act, and
before filing any such Registration Statement or any other document in
connection therewith, give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Shareholder or its
legal counsel; participate in, and make documents available for, the reasonable
and customary due diligence review of underwriters during normal business hours,
on reasonable advance notice and without undue burden or hardship on the
Company; provided that (i) any party receiving confidential materials shall
execute a confidentiality agreement on customary terms if reasonably requested
by the Company and (ii) the Company may in its sole discretion restrict access
to competitively sensitive or legally privileged documents or information;

 

(o)          cooperate with the Shareholder and each underwriter participating
in the disposition of the Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(p)          use its commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to use
its commercially reasonable efforts to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Shareholder of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose;

 

(q)          otherwise use its commercially reasonable efforts to comply with
the Securities Act, the Exchange Act and any other applicable rules and
regulations of the SEC and reasonably cooperate with the Shareholder in the
disposition of its Registrable Securities in accordance with the method of
distribution described in the Prospectus included in any Registration Statement,
such cooperation to include the endorsement and transfer of any certificates
representing Registrable Securities (or a book-entry transfer to similar effect)
transferred in accordance with this Agreement and delivery of any necessary
instructions or opinions to the Company’s transfer agent in order to cause the
transfer agent to allow Common Shares to be sold from time to time as permitted
by Law;

 

 12 

 

 

(r)          take all reasonable action to ensure that any Free Writing
Prospectus utilized in connection with any registration covered by Section 2.1
or Section 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby,
will not conflict with a related Prospectus, prospectus supplement and related
documents and, when taken together with the related Prospectus, prospectus
supplement and related documents, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(s)          use its commercially reasonable efforts to cooperate with the
managing underwriters, if any, the Shareholder and their respective counsel in
connection with the preparation and filing of any applications, notices,
registrations and responses to requests for additional information with FINRA,
Nasdaq or any other national securities exchange on which the Common Shares are
listed; and

 

(t)          pay the applicable filing fees covering the Registrable Securities
in compliance with the SEC rules and to file such amendments or subsequent
registration statements as may be required to maintain an effective registration
statement for the relevant Effectiveness Period.

 

Section 2.7           Effectiveness Period. For purposes of this Article II, the
period of distribution of Registrable Securities in a firm commitment Public
Offering shall be deemed to extend until each underwriter participating in the
offering has completed the distribution of all securities of the Company
purchased by it, and the period of distribution of Registrable Securities
pursuant to a Registration Statement for any other manner of distribution shall
be deemed to extend until the later of (i) the sale of all Registrable
Securities covered thereby and (ii) ninety (90) days after the effective date
thereof (such period, including any extension pursuant to Section 2.4, the
“Effectiveness Period”).

 

 13 

 

 

Section 2.8           Indemnification.

 

(a)          Indemnification Rights.

 

(i)          In the event of any registration or other offer and sale of any
securities of the Company under the Securities Act pursuant to this Article II,
the Company shall indemnify and hold harmless the Shareholder and each Person,
if any, that controls the Shareholder within the meaning of Section 15 of the
Securities Act (each a “controlling person”), their respective officers,
directors, employees, stockholders, general and limited partners, members,
Representatives and Affiliates, and each controlling person of each Affiliate of
any of the foregoing Persons (each, a “Shareholder Registration Rights
Indemnitee”), to the fullest extent lawful, from and against any and all Damages
caused by, relating to, arising out of, or in connection with (A) any untrue
statement of material fact (or alleged untrue statement of a material fact)
contained in any Disclosure Package, any Registration Statement, any Prospectus
(including any preliminary Prospectus), any Free Writing Prospectus, or in any
amendment or supplement thereto, or (B) any omission or alleged omission to
state therein any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided that the Company shall not be liable to a
Shareholder Registration Rights Indemnitee to the extent that any such Damages
are directly caused by any untrue statement or omission (or alleged untrue
statement or omission) made in such Disclosure Package, Registration Statement,
Prospectus (including any preliminary Prospectus), Free Writing Prospectus, or
any amendment or supplement thereto, in reliance upon and in conformity with
written information about the Shareholder furnished to the Company by or on
behalf of the Shareholder expressly for use therein. This indemnity agreement
shall be in addition to any liability which the Company may otherwise have. Such
indemnity and reimbursement of expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of any Shareholder
Registration Rights Indemnitee and shall survive the transfer of securities by
the Shareholder.

 

(ii)         The Shareholder shall indemnify and hold harmless the Company and
each of its officers who execute any of the Company’s filings with the SEC
pursuant to the Exchange Act or the Securities Act, its directors, officers and
employees (each, a “Company Registration Rights Indemnitee”), to the fullest
extent lawful, from and against any and all Damages directly caused by, relating
to, arising out of, or in connection with (A) any untrue statement of material
fact (or alleged untrue statement of a material fact) contained in any
Disclosure Package, any Registration Statement, any Prospectus (including any
preliminary Prospectus), any Free Writing Prospectus or in any amendment or
supplement thereto or (B) any omission (or alleged omission) to state therein
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case, to the extent that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Shareholder expressly for use
therein; provided, however, that in no event shall the obligations of the
Shareholder hereunder exceed the net proceeds received by it from the sale of
its Registrable Securities related to the matter in which Damages are sought.
The Company and the Shareholder hereby acknowledge and agree that, unless
otherwise expressly agreed to in writing by the Shareholder to the contrary, for
all purposes of this Agreement, the only information furnished or to be
furnished to the Company for use in any registration statement, preliminary,
final or summary prospectus or amendment or supplement thereto, or any free
writing prospectus, are statements specifically relating to (w) the beneficial
ownership of the Common Shares by the Shareholder and its Affiliates as
disclosed in the section of such document entitled “Selling Shareholders” or
“Principal and Selling Shareholders” or other variations thereof, (x) the name
and address of the Shareholder, (y) any information provided by or on behalf of
the Shareholder for any plan of distribution prepared in accordance with Item
508 of Regulation S-K and (z) any free writing prospectus prepared by the
Shareholder for purposes of a specific offering. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of a Company Registration Rights
Indemnitee and shall survive the Transfer of such securities by the Shareholder.
Such indemnity and reimbursement of expenses shall remain in full force and
effect regardless of any investigation made by or on behalf of a Company
Registration Rights Indemnitee and shall survive the Transfer of such securities
by the Shareholder.

 

 14 

 

 

(iii)        If the indemnification provided for in Section 2.8(a)(i) or
Section 2.8(a)(ii) is unavailable to a Shareholder Registration Rights
Indemnitee or a Company Registration Rights Indemnitee, as applicable, with
respect to any Damages referred to therein or is unenforceable or insufficient
to hold a Shareholder Registration Rights Indemnitee or Company Registration
Rights Indemnitee, as applicable, harmless as contemplated therein, then the
Company or the Shareholder, as applicable, in lieu of indemnifying such
Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, shall contribute to the amount paid or payable by
such Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of such Shareholder Registration
Rights Indemnitee or Company Registration Rights Indemnitee, as applicable, on
the one hand, and the Company or the Shareholder, as applicable, on the other
hand, in connection with the statements or omissions which resulted in such
Damages as well as any other relevant equitable considerations. The relative
fault of the Company or the Shareholder, as applicable, on the one hand, and of
a Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, on the other hand, shall be determined by reference
to, among other factors, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by or on behalf of the Company or the Shareholder, as
applicable, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and the Shareholder agree that it would not be just and equitable if
contribution pursuant to this Section 2.8(a)(iii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.8(a)(iii). No
Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from the
Company or the Shareholder, as applicable, if the Company or the Shareholder, as
applicable, was not guilty of such fraudulent misrepresentation. Notwithstanding
anything herein to the contrary, in no event shall the liability of the
Shareholder pursuant to this Section 2.8(a)(iii) be greater in amount than the
amount of net proceeds received by it from the sale of such Registrable
Securities related to the matter in which indemnification or contribution for
Damages are sought.

 

(b)          Notice of Reg Rights Claim.

 

(i)          As used in this Agreement, the term “Reg Rights Claim” means a
claim for indemnification or contribution by or on behalf of any Company
Registration Rights Indemnitee or Shareholder Registration Rights Indemnitee, as
the case may be, for Damages under Section 2.8(a) (such Person making a Reg
Rights Claim, a “Reg Rights Indemnified Person”). The Company (for its own
Damages or for the Damages incurred by any other Company Registration Rights
Indemnitee) or the Shareholder (for its own Damages or for the Damages incurred
by any other Shareholder Registration Rights Indemnitee), as applicable, shall
give notice of a Reg Rights Claim under this Agreement pursuant to a written
notice of such Reg Rights Claim executed by the Company or the Shareholder, as
applicable (a “Notice of Reg Rights Claim”), and delivered to the Company or the
Shareholder, as applicable (such receiving party, the “Reg Rights Indemnifying
Person”), promptly after such Reg Rights Indemnified Person becomes aware of the
existence of any potential claim by such Reg Rights Indemnified Person for
indemnification arising out of or resulting from any item indemnified pursuant
to the terms of Section 2.8(a)(i) or Section 2.8(a)(ii); provided that the
failure to timely give such notice shall not limit or reduce the Reg Rights
Indemnified Person’s right to indemnification hereunder unless (and then only to
the extent that) the Reg Rights Indemnifying Person’s defense of such Reg Rights
Claim is materially and adversely prejudiced thereby.

 

 15 

 

 

(ii)         Each Notice of Reg Rights Claim shall: (A) state the aggregate
amount (where practicable) that the Reg Rights Indemnified Person has incurred
or paid in Damages arising from such Reg Rights Claim (which amount may include
the amount of Damages claimed by a third party in an action (a “Third-Party Reg
Rights Claim”) brought against such Reg Rights Indemnified Person based on
alleged facts, which if true, would give rise to liability for Damages to such
Reg Rights Indemnified Person); and (B) contain a brief description, in
reasonable detail (to the extent reasonably available to the Reg Rights
Indemnified Person) of the facts, circumstances or events giving rise to the
alleged Damages based on the Reg Rights Indemnified Person’s good faith belief
and knowledge thereof, including the identity and address of any third party
claimant (to the extent reasonably available to the Reg Rights Indemnified
Person).

 

(c)          Defense of Third-Party Reg Rights Claims.

 

(i)          Subject to the provisions hereof, the applicable Reg Rights
Indemnifying Person shall have the right (at its own expense) to elect to defend
and assume control of the defense of any Third-Party Reg Rights Claim on behalf
of a Reg Rights Indemnified Person, utilizing legal counsel reasonably
acceptable to such Reg Rights Indemnified Person. In the event such election is
made, the Reg Rights Indemnified Person (unless itself controlling the
Third-Party Reg Rights Claim in accordance with this Section 2.8(c)) may
participate, through counsel of its own choice and, except as provided herein,
at its own expense, in the defense of any Third-Party Reg Rights Claim. The
reasonable and documented costs and expenses incurred by the Reg Rights
Indemnifying Person in connection with such defense (including reasonable
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be paid by the Reg Rights Indemnifying Person.

 

(ii)         A Reg Rights Indemnifying Person shall not be entitled to assume
control of such defense, and the applicable Reg Rights Indemnified Person may
assume the control and defense thereof, at the sole expense of the applicable
Reg Rights Indemnifying Person, if (A) the Reg Rights Claim relates to, or
arises in connection with, any criminal or governmental proceeding, action,
indictment, allegation or investigation, (B) the Reg Rights Claim seeks an
injunction against the Reg Rights Indemnified Person, to the extent that such
defense relates to the claim for such injunction, (C) a conflict of interest
between the Reg Rights Indemnifying Person and the Reg Rights Indemnified Person
exists with respect to the Reg Rights Claim or the Reg Rights Indemnifying
Person and the Reg Rights Indemnified Person have one or more conflicting
defenses, in the reasonable view of their respective counsel, or (D) the Reg
Rights Indemnifying Person has elected to have the Reg Rights Indemnified Person
defend, or assume the control and defense of, a Third-Party Reg Rights Claim in
accordance with this Section 2.8(c); provided that in no event shall the Reg
Rights Indemnifying Person be liable for the fees and expenses of more than one
separate counsel for all Reg Rights Indemnified Persons, which counsel shall be
selected by the Shareholder (in the case of the Shareholder Registration Rights
Indemnitees) or by the Company (in the case of the Company Registration Rights
Indemnitees).

 

 16 

 

 

(iii)        Any party controlling the defense of any Third-Party Reg Rights
Claim pursuant hereto shall: (A) conduct the defense of such Third-Party Reg
Rights Claim with reasonable diligence and keep the other parties reasonably
informed of material developments in the Third-Party Reg Rights Claim at all
stages thereof, (B) as promptly as reasonably practicable, submit to the other
parties copies of all pleadings, responsive pleadings, motions and other similar
legal documents and papers received or filed in connection therewith, (C) permit
the other parties and their counsel to confer on the conduct of the defense
thereof, and (D) permit the other parties and their counsel an opportunity to
review all legal papers to be submitted prior to their submission. The parties
not controlling the defense will render to the party controlling the defense
such assistance as may be reasonably required in order to insure the proper and
adequate defense thereof and shall furnish such records, information and
testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the party controlling the defense
in connection therewith. The Reg Rights Indemnifying Person shall reimburse the
parties not controlling the defense for any reasonable and documented costs and
expenses incurred in connection with providing such assistance. Notwithstanding
anything to the contrary in this Agreement, no Party shall be required to
disclose any information to the other Party or its Representatives, if doing so
would be reasonably expected to violate any Law to which such Party is subject
or could jeopardize (in the reasonable discretion of the disclosing Party) any
attorney-client privilege available with respect to such information.

 

(iv)        If the Reg Rights Indemnifying Person controls the defense of and
defends any Third-Party Reg Rights Claim under this Section 2.8(c), the Reg
Rights Indemnifying Person shall have the right to effect a settlement of such
Third-Party Reg Rights Claim on the Reg Rights Indemnified Person’s behalf and
without the consent of the Reg Rights Indemnified Person; provided that (A) such
settlement shall not involve any injunctive relief binding upon the Reg Rights
Indemnified Person or any of its Affiliates, and (B) such settlement expressly
and unconditionally releases the Reg Rights Indemnified Person and the other
applicable Reg Rights Indemnified Persons (that is, each of the Company
Registration Rights Indemnitees, if the Reg Rights Indemnified Person is a
Company Registration Rights Indemnitee, and each of the Shareholder Registration
Rights Indemnitees, if the Reg Rights Indemnified Person is a Shareholder
Registration Rights Indemnitee) from any and all liabilities with respect to
such Third-Party Reg Rights Claim, with prejudice. If the Reg Rights Indemnified
Person controls the defense of and defends any Third-Party Reg Rights Claim
under this Section 2.8(c), the Reg Rights Indemnified Person shall have the
right to effect a settlement of such Third-Party Reg Rights Claim only with the
consent of the Reg Rights Indemnifying Person (which consent shall not be
unreasonably withheld, conditioned or delayed). No settlement by the Reg Rights
Indemnified Person of such Third-Party Reg Rights Claim effected in accordance
with this Section 2.8(c) shall limit or reduce the right of any Reg Rights
Indemnified Person to indemnity hereunder for all Damages they may incur arising
out of or resulting from the Third-Party Reg Rights Claim, to the extent such
Damages are indemnifiable hereunder. As used in this Section 2.8(c)(iv), the
term “settlement” refers to any consensual resolution of the claim in question,
including by consent decree or by permitting any judgment or other resolution of
a claim to occur without disputing the same, and the term “settle” has a
corresponding meaning.

 

 17 

 

 

Section 2.9           Free Writing Prospectuses. Except for a Prospectus
relating to Registrable Securities included in a Registration Statement, an
“issuer free writing prospectus” (as defined in Rule 433 under the Securities
Act) prepared by the Company or other materials prepared by Company, the
Shareholder represents and agrees that it (a) will not make any offer relating
to the Registrable Securities that would constitute an issuer free writing
prospectus or that would otherwise constitute a Free Writing Prospectus, and
(b) will not distribute any written materials in connection with the offer or
sale pursuant to a Registration Statement of Registrable Securities, in each
case, without the prior written consent of the Company and, in connection with
any Public Offering, the underwriters.

 

Section 2.10         Information from and Obligations of the Shareholder. The
Company’s obligation to include the Shareholder’s Registrable Securities in any
Registration Statement or Prospectus is contingent upon the Shareholder:

 

(a)          furnishing to the Company in writing information with respect to
its ownership of Registrable Securities and the intended method of disposition
of its Registrable Securities as the Company may reasonably request or as may be
required by Law for use in connection with a Registration Statement or
Prospectus (or any amendment or supplement thereto) and all information required
to be disclosed in order to make the information the Shareholder previously
furnished to the Company not contain a material misstatement of fact or
necessary to cause such Registration Statement or Prospectus (or amendment or
supplement thereto) not to omit a material fact with respect to the Shareholder
necessary in order to make the statements therein not misleading;

 

(b)          complying with (i) the Securities Act and the Exchange Act,
(ii) all applicable state securities Laws, (iii) the rules of any securities
exchange or trading market on which the Common Shares are listed or traded, and
(iv) all other applicable regulations, in each case, in connection with the
registration and the disposition of Registrable Securities;

 

(c)          following its actual knowledge thereof, notifying the Company of
the occurrence of any event that makes any statement made in a Registration
Statement, Prospectus, issuer free writing prospectus or other Free Writing
Prospectus regarding the Shareholder untrue in any material respect or that
requires the making of any changes in a Registration Statement, Prospectus,
issuer free writing prospectus or other Free Writing Prospectus so that, in such
regard, it will not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
not misleading;

 

 18 

 

 

(d)          providing the Company with such information as may be required to
enable the Company to prepare a supplement or post-effective amendment to any
such Registration Statement or a supplement to such Prospectus or Free Writing
Prospectus;

 

(e)          using commercially reasonable efforts to cooperate with the Company
in preparing the applicable Registration Statement and any related Prospectus;
and

 

(f)          furnishing the Company with all information required to be included
in such Registration Statement or Prospectus by applicable securities Laws in
connection with the disposition of such Registrable Securities as the Company
reasonably requests.

 

Section 2.11         Rule 144 Reporting.

 

(a)          With a view to making available to the Shareholder the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to make and keep available adequate
current public information, as defined in Rule 144(c), including all periodic
and annual reports and other documents (other than Form 8-K reports) required of
the Company under Sections 13 or 15(d) of the Exchange Act, and so long as the
Shareholder Beneficially Owns any Registrable Securities or securities
convertible into or exercisable for Registrable Securities, furnish to the
Shareholder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Exchange Act;
a copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as the Shareholder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
Registrable Securities without registration.

 

(b)          For the avoidance of doubt, the Shareholder may sell any Common
Shares in compliance with Rule 144, regardless of whether a Registration
Statement has been filed with the SEC or is effective. The Company agrees to (i)
make and keep public information available as those terms are understood and
defined in Rule 144, (ii) use its commercially reasonable efforts to file with
the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act, and (iii) so long as the
Shareholder owns any Preferred Shares or Common Shares, furnish to the
Shareholder upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act.

 

Section 2.12         Termination of Registration Rights. Notwithstanding
anything to the contrary contained herein, the registration rights granted under
this Article II terminate and are of no further force and effect (other than
Section 2.3 and Section 2.8), on the date on which there cease to be any
Registrable Securities.

 

Section 2.13         Subsequent Registration Rights. The Company shall not (a)
grant any registration rights to third parties which are more favorable than, or
inconsistent with, the rights granted hereunder, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities, that violates or subordinates the rights expressly granted to the
Shareholder in this Article II.

 

 19 

 

 

Section 2.14         Transfer of Registration Rights. The Shareholder shall have
the right to Transfer to any Person (such Person, a “Transferee Shareholder”),
directly or indirectly, by written agreement, any or all of its rights and
obligations granted under this Article II in connection with a Transfer of all
or a portion of its Registrable Securities to such Person. Such Transferee
Shareholder shall, following such Transfer, become responsible for all
obligations applicable to the Shareholder under this Article II with respect to
the Registrable Securities Transferred to such Transferee Shareholder. If the
Shareholder Transfers only a portion of its Registrable Securities, the
Shareholder shall retain all rights under this Agreement with respect to the
portion of the Registrable Securities that it continues to hold following such
Transfer.

 

Article III
Right of first offer

 

Section 3.1           General. From the date hereof until the third (3rd)
anniversary of the date hereof, if the Company proposes to offer or sell any New
Securities, the Company shall first offer such New Securities to the Shareholder
in accordance with this Article III.

 

Section 3.2           Timing and Procedure. If the Company proposes to offer or
sell any New Securities, the Company shall send a written notice thereof (an
“Offer Notice”) to the Shareholder. The Offer Notice shall include:

 

(a)          the principal terms of the proposed offer or sale, including
(i) the number and kind of New Securities to be offered or sold, and (ii) the
price per security of the New Securities, and (iii) all of the other material
terms and conditions of the proposed offer or sale; and

 

(b)          an offer by the Company to sell to the Shareholder such portion of
the New Securities (which may be all such New Securities) as may be requested by
the Shareholder (the “Offered Securities”), at the same price and otherwise on
the same terms and conditions specified in the Offer Notice; provided that, if
the sale of the Offered Securities to the Shareholder would require approval of
the stockholders of the Company pursuant to the rules of the Nasdaq (or the
rules of the principal market on which the Common Stock is then listed), such
offer and any sale of the Offered Securities shall be conditioned on such
stockholder approval being obtained (it being agreed that the Company shall not
offer to sell or sell New Securities to any Person if such stockholder approval
is not obtained).

 

Section 3.3           Exercise of Rights. If the Shareholder desires to accept
the offer contained in the Offer Notice, it shall send an irrevocable commitment
(each a “Purchase Commitment”) to the Company within ten (10) Business Days
after the date of delivery of the Offer Notice specifying the amount or
proportion of the Offered Securities which it desires to purchase (the
“Subscribed New Securities”). If the Shareholder does not send a Purchase
Commitment in accordance with the foregoing sentence, or duly sends a Purchase
Commitment but does not elect to purchase all of the Offered Securities in such
Purchase Commitment, the Shareholder shall be deemed to have irrevocably waived
its right under this Article III with respect to those Offered Securities that
are not Subscribed New Securities (the “Unsubscribed New Securities”) and the
Company shall, subject to the terms and conditions of Article IV, thereafter be
free to offer and sell the Unsubscribed New Securities to any Person or Persons
within one hundred and twenty (120) days following the date of the Offer Notice
(the “Sale Deadline”) on terms no more favorable to such Person or Persons than
those set forth in the Offer Notice. If the Company has not completed the sale
of the Unsubscribed New Securities in accordance with the foregoing sentence,
the Company shall provide a new Offer Notice to the Shareholder on the terms and
provisions set forth in Section 3.2.

 

 20 

 

 

Section 3.4           Closing of a Sale Transaction. The closing of a sale
transaction with respect to any Subscribed New Securities pursuant to this
Article III shall take place within ninety (90) days following the delivery by
the Shareholder of the applicable Purchase Commitment in accordance with
Section 3.3. At the closing of any such sale transaction, the Company shall
deliver to the Shareholder the originals of notes, certificates or other
instruments evidencing the Subscribed New Securities, in each case, free and
clear of any Encumbrances, with any transfer tax stamps affixed (if applicable),
against delivery by the Shareholder of the applicable consideration.

 

Section 3.5           Exclusions. The preceding provisions of this Article III
shall not apply to:

 

(a)          any issuance of New Securities to officers, employees, directors,
advisors or consultants of the Company or any of its Subsidiaries, in each case,
in connection with their compensation or employment as such;

 

(b)          any issuance of PIK Shares in accordance with the Certificate of
Designation;

 

(c)          any issuance of New Securities to banks, equipment lessors or other
financial institutions, or to real property lessors, pursuant to an equipment
leasing or real property leasing transaction;

 

(d)          any issuance of New Securities to suppliers or third party service
providers in connection with the provision of services;

 

(e)          any issuance of New Securities pursuant to the acquisition of
another corporation by the Company by merger, purchase of substantially all of
the assets or other reorganization or to a joint venture agreement;

 

(f)          any issuance of New Securities in connection with sponsored
research, collaboration, technology license, development, marketing or similar
agreements or strategic partnerships;

 

(g)          any issuance of shares of Common Stock pursuant to the exercise of
stock options or warrants to purchase shares of Common Stock, or the vesting of
stock awards of Common Stock, in each case, that are issued and outstanding as
of the date hereof; or

 

(h)          any issuance of shares of Series B Convertible Preferred Stock of
the Company pursuant to that certain Purchase and Exchange Agreement, dated
September 7, 2017, by and between the Company and the other parties thereto, or
any issuance of shares of Common Stock pursuant to the conversion of such shares
of Series B Convertible Preferred Stock.

 

 21 

 

 

Article IV
Preemptive Rights

 

Section 4.1           General. From the date hereof until the third (3rd)
anniversary of the date hereof, the Company shall not issue any New Securities
to any Person, except (a) after complying with the provisions of Article III,
and (b) in compliance with the provisions of this Article IV.

 

Section 4.2           Timing and Procedure. No less than twenty (20) Business
Days prior to the consummation of the issuance of New Securities, the Company
shall send a written notice thereof (a “Participation Notice”) to the
Shareholder. The Participation Notice shall include:

 

(a)          the principal terms of the proposed issuance, including (i) the
number and kind of New Securities to be included in the issuance, (ii) the price
per security of the New Securities, (iii) the percentage equal to (x) the
aggregate number of Common Shares held by the Shareholder and any Affiliate
Shareholders on a fully diluted as-converted basis immediately prior to the
issuance of the New Securities divided by (y) the total number of issued and
outstanding shares of Common Stock on a fully diluted as-converted basis
immediately prior to the issuance of the New Securities (the “Participation
Percentage”), and (iv) the name of each Person to whom the New Securities are
proposed to be issued (each a “Prospective Subscriber”); provided that, if the
consideration to be paid by the Prospective Subscriber for the New Securities
contains non-cash consideration, then the Participation Notice shall also
specify the fair market value (as reasonably determined by the Company Board) of
such non-cash consideration; and

 

(b)          an offer by the Company to issue to the Shareholder such portion
(not in any event to exceed the Participation Percentage) of the New Securities
to be included in the issuance as may be requested by the Shareholder (the
“Preemptive Rights Securities”), at the same price and otherwise on the same
terms and conditions as the issuance to each of the Prospective Subscribers;
provided that, if consideration to be paid by the Prospective Subscriber for the
New Securities contains non-cash consideration, then such offer shall give the
Shareholder the option to pay, in lieu of delivery of such non-cash
consideration, cash in the amount of the fair market value (as reasonably
determined by the Company Board) of such non-cash consideration; and provided,
further, that, if the issuance of the Preemptive Rights Securities to the
Shareholder would require approval of the stockholders of the Company pursuant
to the rules of Nasdaq (or the rules of the principal market on which the Common
Stock is then listed), such offer and any issuance of the Preemptive Rights
Securities shall be conditioned on such stockholder approval being obtained (it
being agreed that the Company shall not issue New Securities to any Person if
such stockholder approval is not obtained).

 

 22 

 

 

Section 4.3           Exercise of Rights. If the Shareholder desires to accept
the offer contained in the Participation Notice, it shall send an irrevocable
commitment to the Company within ten (10) Business Days after the date of
delivery of the Participation Notice specifying the amount or proportion of the
Preemptive Rights Securities (not in any event to exceed the Participation
Percentage) which it desires to be issued. If the Shareholder has not so
accepted such offer pursuant to the foregoing sentence, it shall be deemed to
have irrevocably waived its right under this Article IV and the Company shall
thereafter be free to issue the New Securities to the Prospective Subscribers no
later than the Sale Deadline on terms no more favorable to the Prospective
Subscribers than those set forth in the Participation Notice. If the Company has
not completed the sale of the New Securities in accordance with the foregoing
sentence, the last sentence of Section 3.3 shall apply.

 

Section 4.4           Closing of Preemptive Issuance. The closing of an issuance
pursuant to this Article IV shall take place at such time and place as the
Company shall specify by notice to the Shareholder given not less than three (3)
Business Days prior to the closing of the issuance. At the closing of any
issuance under this Article IV, the Company shall deliver to the Shareholder the
originals of notes, certificates or other instruments evidencing the New
Securities issued to the Shareholder, in each case, free and clear of any
Encumbrances, with any transfer tax stamps affixed (if applicable), against
delivery by the Shareholder of the applicable consideration.

 

Section 4.5           Exclusions. The preceding provisions of this Article IV
shall not apply to:

 

(a)          any sale or issuance of Subscribed New Securities to the
Shareholder in accordance with Article III;

 

(b)          any issuance of New Securities to officers, employees, directors,
advisors or consultants of the Company or any of its Subsidiaries, in each case,
in connection with their compensation or employment as such;

 

(c)          any issuance of PIK Shares in accordance with the Certificate of
Designation;

 

(d)          any issuance of New Securities to banks, equipment lessors or other
financial institutions, or to real property lessors, pursuant to an equipment
leasing or real property leasing transaction;

 

(e)          any issuance of New Securities to suppliers or third party service
providers in connection with the provision of services;

 

(f)          any issuance of New Securities pursuant to the acquisition of
another corporation by the Company by merger, purchase of substantially all of
the assets or other reorganization or to a joint venture agreement;

 

(g)          any issuance of New Securities in connection with sponsored
research, collaboration, technology license, development, marketing or similar
agreements or strategic partnerships;

 

(h)          any issuance of shares of Common Stock pursuant to the exercise of
stock options or warrants to purchase shares of Common Stock, or the vesting of
stock awards of Common Stock, in each case, that are issued and outstanding as
of the date hereof; or

 

 23 

 

 

(i)          any issuance of shares of Series B Convertible Preferred Stock of
the Company pursuant to that certain Purchase and Exchange Agreement, dated
September 7, 2017, by and between the Company and the other parties thereto, or
any issuance of shares of Common Stock pursuant to the conversion of such shares
of Series B Convertible Preferred Stock.

 

Article V
BOARD OF DIRECTORS

 

Section 5.1           Initial Shareholder Designees. Effective on the date of
this Agreement, the Company has elected the following Persons to serve as new
Directors in the class of Directors and the committee of the Company Board, in
each case, as identified below:

 

Name of Director   Class of Directors to Serve in   Board Committee(s) to serve
in           Faisal G. Sukhtian   Class I   Audit Committee           Joe Thomas
  Class II   Nominating and Corporate Governance Committee

 

Section 5.2           Right of Shareholder to Nominate Directors. So long as the
Shareholder and any Affiliate Shareholders Beneficially Own, in the aggregate,
at least five percent (5%) of the Company’s outstanding Common Stock on a fully
diluted as-converted basis, the Shareholder shall have the right, subject to
compliance with the applicable rules of Nasdaq, to nominate to the Company Board
a number of Directors (each, a “Shareholder Nominee” and, after being elected to
the Company Board, a “Shareholder Director”) equal to the total number of
Directors constituting the Company Board multiplied by the percentage of the
outstanding shares of Common Stock that are Beneficially Owned by the
Shareholder and any Affiliate Shareholders (on a fully diluted as-converted
basis), rounding up in the case of any resulting fractional number of Directors,
less the number of Shareholder Nominees who are members of the Company Board and
not subject to election at such Election Meeting; provided that any such
resulting fractional number of Directors shall be rounded down in the event that
rounding up would result in the number of Shareholder Nominees constituting a
majority of the Directors while the Shareholder holds less than fifty percent
(50%) of the outstanding shares of Common Stock (on a fully diluted as-converted
basis); provided, further, that, if the total number of Directors constituting
the Company Board is seven (7), while the Shareholder and any Affiliate
Shareholders Beneficially Own, in the aggregate, greater than or equal to fifty
percent (50%) of the outstanding shares of Common Stock (on a fully diluted
as-converted basis) and less than or equal to fifty-seven percent (57%) of the
outstanding shares of Common Stock (on a fully diluted as-converted basis), the
Shareholder shall have the right to nominate four (4) Directors to the Company
Board. If the number of Shareholder Directors is less than or equal to
three (3), each Shareholder Director shall serve in a different class of
Directors. If the number of Shareholder Directors is greater than three (3), to
the extent mathematically possible, an equal number of Shareholder Directors
shall serve in each class of Directors. The Shareholder shall have the right to
nominate the Shareholder Nominees from its Affiliates. Any resignation of a
Shareholder Director required to give effect to this Section 5.2 as a result of
a reduction in the amount of outstanding shares of Common Stock Beneficially
Owned by the Shareholder and any Affiliate Shareholder (on a fully diluted
as-converted basis) will comply with the applicable rules of Nasdaq; provided
that, for the avoidance of doubt, any such resignation need not be effective
until the next annual meeting of the stockholders of the Company.

 

 24 

 

 

Section 5.3           Election of Shareholder Directors to the Board. Following
the date hereof, to the extent that a Shareholder Nominee must stand for
election or a Shareholder Director must stand for reelection, as the case may
be, to the Company Board in connection with any annual or special meeting of
stockholders of the Company at which Directors are to be elected (each such
annual or special meeting, an “Election Meeting”), subject to the first sentence
of Section 5.5(a), the Company agrees to (a) nominate and recommend that the
holders of Capital Stock of the Company who are entitled to vote at such
Election Meeting vote in favor of the election of such Shareholder Nominees or
the reelection of such Shareholder Directors, as the case may be, (b) support
the Shareholder Nominees for election or the Shareholder Directors for
reelection, as the case may be, in a manner no less rigorous and favorable than
the manner in which the Company supports its other nominees and (c) otherwise
use its reasonable best efforts to cause the election of the Shareholder
Nominees or the reelection of the Shareholder Directors, as the case may be, to
the Company Board at each Election Meeting.

 

Section 5.4           Proxy or Information Statement. Within a reasonable time
prior to the filing with the SEC of the Company’s proxy statement or information
statement with respect to any Election Meeting, the Company shall, to the extent
the Shareholder is then entitled to representation on the Company Board in
accordance with this Agreement, provide the Shareholder with the opportunity to
review and comment on the information contained in such proxy or information
statement applicable to Shareholder Nominees or Shareholder Directors and shall
take into account all reasonable comments from the Shareholder.

 

Section 5.5           Qualification and Replacements of Shareholder Directors.

 

(a)          Each Shareholder Director shall at all times until cessation of
service on the Company Board meet any (i) applicable requirements or
qualifications under applicable Law or applicable stock exchange rules and
(ii) the Company’s standard qualifications for Directors. Notwithstanding
anything set forth to the contrary in the Charter or the Bylaws, (A) if a
Shareholder Director is unable or unwilling to serve as a Director for any
reason, (B) if a Shareholder Director is removed (upon death, resignation or
otherwise), or (C) in the event that a Shareholder Director or a Shareholder
Nominee, as the case may be, fails to be reelected or elected, as the case may
be, at an Election Meeting solely as a result of failing to receive the required
vote of the holders of voting Capital Stock as required by the Charter and the
Bylaws, in each case of clauses (A), (B) and (C), the Shareholder shall have the
exclusive right to submit the name of a replacement candidate for such
Shareholder Director or Shareholder Nominee, as the case may be (a
“Replacement”), to the Governance Committee of the Company for its approval. If
so approved, such Replacement shall serve as the Shareholder Nominee for
election in the same class of Directors on the Company Board as the Shareholder
Director or Shareholder Nominee for which such Person serves as a Replacement.
For each proposed Replacement that is not approved by the Company, the
Shareholder shall have the right to submit another proposed Replacement to the
Governance Committee for its approval on the same basis as set forth in the
immediately preceding sentence and, for the avoidance of doubt, the Company
shall not fill the vacancy on the Company Board during any period in which the
appointment of a Shareholder Director is pending without the prior written
consent of the Shareholder. The Shareholder shall have the right to continue
submitting the name of a proposed Replacement to the Governance Committee for
its approval until the Governance Committee approves that a Replacement may
serve as a nominee for election or appointment as a Director or to serve as a
Director, whereupon such Person shall be appointed as the Replacement. To the
extent a Replacement is nominated pursuant to this Section 5.5(a), the Company’s
obligations under Section 5.3 shall be fulfilled with respect to such
Replacement.

 

 25 

 

 

(b)          If any Shareholder Director is serving on the Company Board on the
Expiration Date, the Shareholder shall use its commercially reasonably efforts
to cause such Shareholder Director to promptly tender his or her resignation to
the Company Board, which resignation the Governance Committee shall determine to
accept or reject in its sole discretion.

 

Section 5.6           Board Committee Representation. So long as the Shareholder
has the right to nominate Directors to the Company Board in accordance with the
terms of this Agreement, the Shareholder shall have the right to require that at
least one Shareholder Director be appointed to each of the committees of the
Company Board, subject to applicable requirements or qualifications under
applicable Law or applicable stock exchange rules (including with respect to
director independence).

 

Section 5.7           Rights of the Shareholder Directors.

 

(a)          The Company shall notify each Shareholder Director, at the same
time and in the same manner as such notification is delivered to the other
members of the Company Board, of all regular meetings and special meetings of
the Company Board and of all regular and special meetings of any committee of
the Company Board of which such Shareholder Director is a member. The Company
and the Company Board shall provide each Shareholder Director with copies of all
notices, minutes, consents and other material that it provides to all other
members of the Company Board concurrently as such materials are provided to the
other members.

 

(b)          Each Shareholder Director shall be entitled to the same directors’
and officers’ insurance coverage as the other Directors and the same
indemnification from the Company as such other Directors, in each case,
effective no later than the date on which such Shareholder Director joins the
Company Board. If the Company enters into indemnification agreements with its
Directors generally, the Company will enter into an indemnification agreement
with each Shareholder Director in the same form and substance as the other
Directors.

 

 26 

 

 

Section 5.8           No Duty for Corporate Opportunities. Notwithstanding
anything to the contrary in this Agreement or in any policy or code of the
Company, the Company, on behalf of itself and its Subsidiaries, (a) acknowledges
and affirms that the Shareholder and its Affiliates, employees, directors,
partners and members, including any Shareholder Director (the “Shareholder
Group”), (i) have participated (directly or indirectly) and will continue to
participate (directly or indirectly) in private equity, venture capital and
other direct investments in corporations, joint ventures, limited liability
companies and other entities (“Other Investments”), including Other Investments
engaged in various aspects of businesses similar to those engaged in by the
Company and its Subsidiaries that may, are or will be competitive with the
Company’s or any of its Subsidiaries’ businesses or that could be suitable for
the Company’s or any of its Subsidiaries’ interests, (ii) have interests in,
participate with, aid and maintain seats on the board of directors or similar
governing bodies of, Other Investments, (iii) may develop or become aware of
business opportunities for Other Investments, and (iv) may or will, as a result
of matters referred to in this Agreement, the nature of the Shareholder Group’s
businesses and other factors, have conflicts of interest or potential conflicts
of interest, (b) hereby renounces and disclaims any interest or expectancy in
any business opportunity (including any Other Investments) or any other
opportunities, in each case, that may arise in connection with the circumstances
described in the foregoing clauses (i) – (iv) (collectively, the “Renounced
Business Opportunities”), (c) acknowledges and affirms that no member of the
Shareholder Group shall have any obligation to communicate or offer any
Renounced Business Opportunity to the Company or any of its subsidiaries, and
any member of the Shareholder Group may pursue a Renounced Business Opportunity,
and (d) acknowledges and affirms that any of the activities set forth in this
Section 5.8 shall not be considered a violation of any policies and codes of the
Company.  Notwithstanding the foregoing, the Company does not renounce its
interest in any corporate opportunity if such corporate opportunity was offered
to a Shareholder Director solely in his or her capacity as a Director; provided,
that such opportunity has not been separately presented to the Shareholder or
its Affiliates or is not otherwise being independently pursued by the
Shareholder or its Affiliates (in each case whether before or after such
opportunity is presented to such Director).

 

Article VI
CERTAIN OTHER AGREEMENTS

 

Section 6.1           Information Rights.

 

(a)          So long as the Shareholder and any Affiliate Shareholders
Beneficially Own, in the aggregate, at least fifteen percent (15%) of the
outstanding shares of Common Stock on a fully diluted as-converted basis, and
subject to Section 8.1, (i) the Company shall provide the Shareholder with (A)
quarterly financial statements (as soon as reasonably practicable after they
become available but no later than forty-five (45) days after the end of each of
the first three quarters of each fiscal year of the Company); provided that this
requirement shall be deemed to have been satisfied if on or prior to such date,
the Company files its quarterly report on Form 10-Q for the applicable fiscal
quarter with the SEC, (B) audited (by a nationally recognized accounting firm)
annual financial statements (as soon as reasonably practicable after they become
available but no later than ninety (90) days after the end of each fiscal year
of the Company); provided that this requirement shall be deemed to have been
satisfied if on or prior to such date, the Company files its annual report on
Form 10-K for the applicable fiscal year with the SEC, in the case of each of
clauses (A) and (B), prepared in accordance with GAAP, which statements shall
include the consolidated balance sheets of the Company and its Subsidiaries and
the related consolidated statements of income, shareholders’ equity and cash
flows, and (C) such other information relating to the financial condition,
business, prospects, or corporate affairs of the Company as the Shareholder may
from time to time reasonably request, and (ii) the Company shall permit the
Shareholder or any authorized Representatives designated by the Shareholder
reasonable access to visit and inspect any of the properties of the Company or
any of its Subsidiaries, including its and their books of accounting and other
records, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times and
as often as the Shareholder may reasonably request. Any visit or inspection
pursuant to this Section 6.1(a) shall be conducted during normal business hours
and in such manner as not to interfere unreasonably with the conduct of the
business of the Company and its Subsidiaries.

 

 27 

 

 

(b)          So long as the Shareholder and any Affiliate Shareholders
Beneficially Own, in the aggregate, at least fifteen percent (15%) of the
outstanding shares of Common Stock on a fully diluted as-converted basis,
subject to Section 8.1, the Company shall provide to the Shareholder (i) copies
of all material written information that is provided to the Company Board at
substantially the same time at which such information is first delivered or
otherwise made available in writing to the Company Board, (ii) within two (2)
Business Days after the end of each month, a report on the progress and status
of the development of the Company’s products, including regarding the status of
any pending Regulatory Approvals, (iii) as soon as practicable, but in any event
thirty (30) days before the end of each fiscal year, a budget and business plan
for the next fiscal year (collectively, the “Budget”), approved by the Company
Board and prepared on a monthly basis, including balance sheets, income
statements, and statements of cash flow for such months and, promptly after
prepared, any other budgets or revised budgets prepared by the Company, (iv) as
soon as practicable, but in any event within forty-five (45) days after the end
of each of the first three quarters of each fiscal year of the Company, a
statement showing the number of shares of each class and series of Capital Stock
and securities convertible into or exercisable for shares of Capital Stock
outstanding at the end of the period, the Common Stock issuable upon conversion
or exercise of any outstanding securities convertible or exercisable for Common
Stock and the exchange ratio or exercise price applicable thereto, and the
number of shares of issued stock options and stock options not yet issued but
reserved for issuance, if any, all in sufficient detail as to permit the
Shareholder to calculate its percentage equity ownership in the Company, and
certified by the chief financial officer or chief executive officer of the
Company as being true, complete, and correct, and (v) within two (2) Business
Days after the end of each fiscal quarter of the Company, a statement by the
chief financial officer or chief executive officer of the Company that, to such
person’s knowledge, no event, circumstance, change, condition, occurrence or
effect has occurred that, individually or in the aggregate with any other event,
circumstance, change, condition, occurrence or effect, has had, or would
reasonably be expected to have, a material adverse effect on the business,
properties, operations, assets, liabilities (including contingent liabilities),
prospects, results of operations or condition (financial or otherwise) of the
Company or any of its Subsidiaries.

 

(c)          From the date hereof until the date that is six (6) months
following the date hereof (such period, as may be extended pursuant to this
Section 6.1(c), the “Cash Flow Information Period”), the Company shall provide
to the Company Board and, upon request of the Shareholder, to the Shareholder, a
weekly unaudited consolidated balance sheet and statement of the cash flows of
the Company and its Subsidiaries for the thirteen-week period following the
then-current week; provided that the Shareholder may, upon written notice to the
Company prior to the expiration of the Cash Flow Information Period (or the
then-current extension period), extend the length of the Cash Flow Information
Period up to two (2) times, for a period of three (3) months each time.

 

(d)          From and after the one (1) year anniversary of the date hereof,
before delivering to the Shareholder any of the information that the Shareholder
is entitled to receive pursuant to this Section 6.1, the Company shall confirm
with the Shareholder whether it wishes to receive any such information and shall
only provide to the Shareholder that portion of the information that the
Shareholder informs the Company it wishes to receive.

 

 28 

 

 

(e)          Nothing herein shall require the Company to provide access to or
disclose any information if such access or disclosure would jeopardize any
attorney-client privilege of the Company or any of its Subsidiaries or violate
any agreement, Law or Order (provided that the Company shall use its reasonable
best efforts to cause such information to be provided in a manner that would not
result in such jeopardy or violation).

 

(f)          The Company acknowledges and agrees that employees of the
Shareholder or its Affiliates serve as directors of portfolio companies of the
Shareholder or its Affiliates, and such portfolio companies shall not be deemed
to have received or used Confidential Information solely due to the dual role of
any such employee.

 

Section 6.2           Matters Requiring Approval of the Shareholder. Without the
prior written approval of the Shareholder, the Company shall not:

 

(a)          change the principal business of the Company, enter into any new
line of business, or exit the current line of business of the Company;

 

(b)          enter into any merger, consolidation, conversion, business
combination or other similar transaction involving the Company or any of its
Subsidiaries;

 

(c)          adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company or any of
its Subsidiaries;

 

(d)          voluntarily commence a winding up proceeding for insolvency or
bankruptcy of the Company or a general assignment for the benefit of its
creditors or consent to the entry of a decree or order for relief from creditors
under any applicable law or any admission by the Company of (i) its inability to
pays its debts, or (ii) any other action constituting a cause for the
involuntary declaration of insolvency or bankruptcy;

 

(e)          issue, sell, pledge, dispose of or otherwise Transfer, or authorize
the issuance, sale, pledge, disposition or Transfer of any shares of any class
of capital stock, or other ownership interests, of the Company or any of its
Subsidiaries, or any options, warrants, convertible securities or other rights
of any kind to acquire any shares of such capital stock, or any other ownership
interest of the Company or any of its Subsidiaries, except (i) as expressly
permitted under this Agreement, (ii) for the issuance of shares of Common Stock
issuable pursuant to employee stock options, performance based stock units,
restricted stock units or restricted stock awards outstanding on the date hereof
pursuant to the terms of the applicable Company Plans as in effect immediately
prior to the date of this Agreement, (iii) for the issuance of PIK Shares (as
defined in the Certificate of Designation) in accordance with the Certificate of
Designation, or (iv) the issuance of shares of Series B Convertible Preferred
Stock of the Company pursuant to that certain Purchase and Exchange Agreement,
dated September 7, 2017, by and between the Company and the other parties
thereto, or any issuance of shares of Common Stock pursuant to the conversion of
such shares of Series B Convertible Preferred Stock;

 

 29 

 

 

(f)          amend or otherwise change the Charter or Bylaws of the Company or
equivalent organizational documents of any of the Subsidiaries of the Company;

 

(g)          adjust, reclassify, combine, split, subdivide or redeem, or
purchase or otherwise acquire, directly or indirectly, any of the capital stock
of the Company or its Subsidiaries;

 

(h)          sell, pledge, lease or dispose of, grant an Encumbrance on or
permit an Encumbrance to exist on, or authorize the sale, lease, pledge or
disposition of, or granting or placing of an Encumbrance on, any material assets
of the Company or any of its Subsidiaries (including any asset of the Company or
any of its Subsidiaries with a book value of greater than $100,000);

 

(i)          acquire (including by merger, consolidation or acquisition of stock
or assets or any other business combination) any (i) corporation, partnership,
other business organization or any division thereof or (ii) material assets;

 

(j)          incur any Indebtedness or issue any debt securities (except for
such issuances as are expressly permitted under this Agreement) or assume,
guarantee or endorse, or otherwise become responsible for, the obligations of
any Person, or make any loans or advances or capital contribution to, or
investment in, any Person in excess of $100,000;

 

(k)          make, or make any commitment with respect to, any capital
expenditure (i) that exceeds by more than ten percent (10%) the budgeted amount
therefor set forth in the applicable Budget, or (ii) not set forth in the
applicable Budget;

 

(l)          change its financial accounting policies or procedures in effect as
of the date hereof, other than as required by Law or GAAP;

 

(m)          amend or modify any component of the Budget in such a manner that
the amount of the amended or modified component varies from the original amount
of the corresponding component by an amount greater than or equal to ten percent
(10%), regardless of whether such amendment or modification increased or
decreased the applicable component.

 

(n)          (i) abandon, disclaim, dedicate to the public, sell, assign or
grant any security interest in, to or under any Company Intellectual Property,
Company IT Asset or Company IP Agreement (each as defined in the Purchase
Agreement), (ii) grant to any third party any license, or enter into any
covenant not to sue, with respect to any Company Intellectual Property, (iii)
grant to any third party the right to develop, manufacture or commercialize any
Company products, or (iv) enter into any new Contract pursuant to which the
Company or any of its Subsidiaries receives a license, covenant not to sue or
other right under any Intellectual Property (as defined in the Purchase
Agreement) (other than Contracts for commercially available off-the-shelf IT
Assets (as defined in the Purchase Agreement) or other such software);

 

(o)          form any joint ventures or partnership with a third party (other
than any joint venture or partnership contemplated by and consistent with the
terms of that certain Joint Participation Agreement, dated May 6, 2013, by and
between the Company and Zhejiang Huahai Pharmaceutical Co. Ltd., as amended) or
form a new Subsidiary of the Company;

 

 30 

 

 

(p)          except as otherwise required under any Company Plan in existence as
of the date of this Agreement, (i) materially increase the compensation payable
or to become payable or the benefits provided to Service Providers, (ii) grant
any retention, severance or termination pay to, or enter into any employment,
bonus, change of control or severance agreement with, any current or former
Service Provider, (iii) establish, adopt, enter into, terminate or amend any
Company Plan, or establish, adopt or enter into any plan, agreement, program,
policy, trust, fund or other arrangement that would be a Company Plan if it were
in existence as of the date of this Agreement, for the benefit of any Service
Provider except as required by Law, (iv) loan or advance any money or other
property to any current or former Service Provider, or (v) establish, adopt,
enter into or amend any collective bargaining agreement;

 

(q)          declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, or capitalize any amount standing to the credit of any reserves
of the Company, except for (i) dividends by any of the Company’s direct or
indirect wholly-owned Subsidiaries to the Company or any of its other
wholly-owned Subsidiaries, and (ii) Preferred Dividends (as defined in the
Certificate of Designation) pursuant to the Certificate of Designation;

 

(r)          enter into, amend, waive or terminate (other than terminations in
accordance with their terms) transactions, Contracts, arrangements, commitments
or understandings between the Company or any of its Subsidiaries, on the one
hand, and any of the Company’s Affiliates, on the other hand, that would be
required to be disclosed by the Company under Item 404 of Regulation S-K under
the Securities Act;

 

(s)          (i) settle (or propose to settle), abandon or commence any Action,
other than settlements involving not more than $100,000 in monetary damages in
the aggregate (net of insurance proceeds) payable by the Company or any of its
Subsidiaries and that do not (A) require any actions or impose any material
restrictions on the business or operations of the Company and its Subsidiaries,
or (B) include the admission of wrongdoing by the Company or any of its
Subsidiaries, (ii) settle or compromise any material investigation or inquiry by
any Governmental Entity, including by entering into any consent decree or other
similar agreement, or (iii) waive, release or assign any claims or rights of
material value;

 

(t)          enter into, amend, waive, modify, restate or terminate any Material
Contract (as defined in the Purchase Agreement) (or any other Contract that
would be deemed a Material Contract if it had been entered into prior to the
date of the Purchase Agreement) or enter into any Contract with a term of
greater than two (2) years, except for any amendment of the Warrant Agreement,
dated as of May 18, 2016, between the Company and American Stock Transfer &
Trust Company, LLC, to effect the modification of the expiration date of the
Series A Warrants (as defined in the Purchase Agreement) as contemplated by the
NWPA Amendment and Waiver (as defined in the Purchase Agreement); or

 

(u)          agree, resolve, announce an intention, enter into any formal or
informal Contract or otherwise make a commitment, to do any of the foregoing;

 

 31 

 

 

provided, however, that (i) the prior written approval of the Shareholder shall
not be required for any of the foregoing actions if such action is (A) approved
by the Company Board, and (B) approved by (x) a majority of the Shareholder
Directors if, at such time, there are three (3) or more Shareholder Directors,
or (y) all of the Shareholder Directors if, at such time, there are one (1) or
two (2) Shareholder Directors, and (ii) the Shareholder may, in its sole
discretion, increase (but not decrease) the amount of any of the dollar amounts
set forth in the foregoing clauses (h), (j) and (s) upon notice to the Company,
which increase shall be binding on the Shareholder upon delivery of such notice.

 

For purposes of this Section 6.2, in order to seek the prior written approval of
the Shareholder for any of the foregoing actions, the Company shall submit a
request for such approval (any such request, an “Approval Request”) via email to
the representatives of the Shareholder set forth on Schedule I hereto. In the
event that (i) any of such representatives of the Shareholder responds to the
Approval Request and grants the requested approval, or (ii) none of the
foregoing representatives of the Shareholder responds to the Approval Request
within five (5) Business Days of delivery of such Approval Request (provided
that any Approval Request that is provided after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day), then, in each case, no further Shareholder
approval shall be required in respect of such requested action.

 

Section 6.3           Compliance with Put Right. The Company shall, and shall
cause its Representatives to, take all actions necessary to comply with any and
all obligations of the Company under Section 8(b) of the Certificate of
Designation in the event that the Shareholder delivers a Put Notice (as defined
in the Certificate of Designation) in accordance therewith.

 

Section 6.4           Special Meetings of Stockholders. So long as the
Shareholder and any Affiliate Shareholders Beneficially Own, in the aggregate,
at least fifteen percent (15%) of the outstanding shares of Common Stock on an
as-converted basis, upon the written request of the Shareholder, the Company
shall, and shall cause its Representatives to, take all actions necessary to
call a special meeting of the stockholders of the Company in accordance with the
Charter and Bylaws; provided that such request of the Shareholder shall specify
the purpose, time and place, if any, of such special meeting.

 

 32 

 

 

Section 6.5           Additional Covenants. (a) Certificates in book-entry form
evidencing the Series A Conversion Shares (as defined in the Certificate of
Designation) shall not contain any legend (including the legend set forth in
Section 1.2(a)): (i) while a registration statement covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Series A Conversion Shares pursuant to Rule 144, (iii) if such Conversion Shares
are eligible for sale under Rule 144; provided that the Company shall be in
compliance with the current public information required under Rule 144, or (iv)
if such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) (the earliest such date, the “Legend Removal Date”). The
Company shall cause its counsel to issue a legal opinion to the transfer agent
of the Company (“Transfer Agent”) or the Shareholder promptly after the Legend
Removal Date if required by the Transfer Agent to effect the removal of the
legend hereunder, or if requested by Shareholder, respectively. If all or any
Preferred Shares are converted at a time when there is an effective registration
statement to cover the resale of the Series A Conversion Shares, or if such
Series A Conversion Shares may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144, or if
the Series A Conversion Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Series A Conversion Shares and
without volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC) then such
Series A Conversion Shares shall be issued free of all legends. The Company
agrees that following the Legend Removal Date it will, no later than the
Standard Settlement Period Delivery Date (as defined below) following the
delivery by the Shareholder to the Company or the Transfer Agent of a
certificate in book-entry form representing Series A Conversion Shares issued
with a restrictive legend deliver or cause to be delivered to the Shareholder a
certificate in book-entry form representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 6.5. Certificates in book-entry form for
Series A Conversion Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Shareholder as directed by the
Shareholder. As used herein, “Standard Settlement Period” means the standard
settlement period, expressed in a number of trading days, on the Company’s
primary trading market with respect to the Common Stock as in effect on the date
of delivery of a certificate in book-entry form representing Series A Conversion
Shares, as applicable, issued with a restrictive legend and “Standard Settlement
Period Delivery Date” means the trading day for delivery in compliance with the
Standard Settlement Period.

 

(b)          In addition to the Shareholder’s other available remedies, if the
Company fails to (i) issue and deliver (or cause to be delivered) to the
Shareholder by the Legend Removal Date a certificate or confirmation of
book-entry representing the securities so delivered to the Company by the
Shareholder that is free from all restrictive and other legends and (ii) if
after the Legend Removal Date the Shareholder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Shareholder of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock that the Shareholder anticipated
receiving from the Company without any restrictive legend, then the Company
shall pay to the Shareholder, in cash, an amount equal to the excess of the
Shareholder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) over
the product of (A) such number of Conversion Shares that the Company was
required to deliver to the Shareholder by the Legend Removal Date multiplied by
(B) the lowest closing sale price of the Common Stock on any trading day during
the period commencing on the date of the delivery by the Shareholder to the
Company of the applicable Series A Conversion Shares (as the case may be) and
ending on the date of such delivery and payment under this clause (ii). In
addition to the Shareholder’s other available remedies, if the Company fails to
deliver to the Shareholder the applicable Series A Conversion Shares by the date
provided for in the Certificate of Designation and if after such date the
Shareholder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Shareholder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Shareholder of the Series A Conversion Shares which the Shareholder was entitled
to receive on such date pursuant to the Certificate of Designation, then the
Company shall (x) pay in cash to the Shareholder (in addition to any other
remedies available to or elected by the Shareholder) the amount, if any, by
which (I) the Shareholder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (II) the product of (1)
the aggregate number of shares of Common Stock that the Shareholder was entitled
to receive from the conversion at issue multiplied by (2) the actual sale price
at which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (y) at the option of the Shareholder,
either reissue (if surrendered) the Preferred Shares equal to the number of
Preferred Shares submitted for conversion (in which case, such conversion shall
be deemed rescinded) or deliver to the Shareholder the number of shares of
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under the Certificate of Designation.

 

 33 

 

 

Article VII
TERMINATION

 

Section 7.1           Termination. This Agreement, other than Article II, shall
terminate upon the earlier of (a) the date that is three (3) months following
the Expiration Date and (b) the mutual written agreement of the Shareholder and
the Company. The provisions of Article II shall terminate upon the earlier of
(i) the time when there are no longer any Registrable Securities and (ii) the
mutual written agreement of the Shareholder and the Company.

 

Section 7.2           Effect of Termination; Survival. In the event of any
termination of this Agreement pursuant to the first sentence of Section 7.1,
this Agreement shall be terminated, and there shall be no further liability or
obligation hereunder on the part of any Party, other than this Section 7.2 and
Article VIII, which provisions shall survive such termination; provided,
however, that nothing contained in this Agreement (including this Section 7.2)
shall relieve a Party from liability for any breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
to the extent occurring prior to such termination.

 

Article VIII
GENERAL PROVISIONS

 

Section 8.1           Confidential Information. The Shareholder shall hold in
confidence, and shall not disclose to any Person, unless and to the extent
disclosure is required by judicial or administrative process or by other
requirement of Law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, Contracts, instruments,
computer data and other data and information (collectively, “Confidential
Information”) concerning the Company and its Subsidiaries furnished to it by
Company or its Representatives pursuant to this Agreement (except (a) to the
extent such Confidential Information can be shown to have been (i) previously
known by the Shareholder or any Affiliate Shareholder on a non-confidential
basis, (ii) in the public domain through no breach of the Shareholder of any of
the confidentiality obligations to the Company, (iii) later acquired by the
Shareholder or any Affiliate Shareholder from other sources not known by the
Shareholder or such Affiliate Shareholder to be subject to a duty of
confidentiality with respect to such Confidential Information, and
(b) Confidential Information may be disclosed by the Shareholder to any
Affiliate Shareholder or the Shareholder’s or any Affiliate Shareholder’s
respective Representatives in connection with (i) the management of the
investment of the Shareholder and the Affiliate Shareholders in the Company or
(ii) any offerings under Article II; provided that the Shareholder informs any
such Person that such information is confidential. If disclosure is required by
judicial or administrative process or by any other requirement of Law, the
Shareholder shall provide the Company with prompt written notice to the extent
permissible by Law, together with a copy of any material proposed to be
disclosed, so that the Company may (a) seek, at the Company’s expense, an
appropriate protective order or other appropriate relief (and the Shareholder
and the Affiliate Shareholders shall reasonably cooperate with the Company, at
the Company’s expense, to obtain such order or relief), or (b) if the Company so
elects, waive compliance with the provisions of this Section 8.1.

 

 34 

 

 

Section 8.2           Fees and Expenses. Except as otherwise expressly provided
herein or in the Purchase Agreement, all expenses incurred by the Parties in
connection with the negotiation, execution and delivery of this Agreement will
be borne solely and entirely by the Party incurring such expenses.

 

Section 8.3           Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
or by email transmission (upon confirmation of receipt and with a confirmatory
copy sent by an internationally recognized overnight courier service) to the
respective parties hereto at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 8.3):

 

If to the Company, addressed to it at:

 

Oncobiologics, Inc.

7 Clarke Drive

Cranbury, New Jersey 08512

Email: LawrenceKenyon@OncoBiologics.com

Attention: Lawrence A. Kenyon

 

With a copy (which shall not constitute notice) to:

 

Cooley LLP

1114 6th Avenue

New York, New York 10110

Email: ypierre@cooley.com

Attention: Yvan-Claude Pierre

 

If to the Shareholder, addressed to it at:

 

GMS Tenshi Holdings Pte. Limited

36 Robinson Road

#13-01

City House

Singapore 06887

Email: info@gmsholdings.com

Attention: Executive Director

 

 35 

 

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Email: brien.wassner@shearman.com

Attention: Brien Wassner

 

Section 8.4           Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:

 

“Action” means any litigation, suit, claim, action, proceeding, arbitration,
mediation, hearing, inquiry or investigation (in each case, whether civil,
criminal or investigative).

 

“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person; provided that no portfolio company
of the Shareholder shall be deemed to be an “Affiliate” of the Shareholder.

 

“Affiliate Shareholder” has meaning set forth in Section 1.1(c).

 

“Affiliate Transfer” has meaning set forth in Section 1.1(b).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Approval Request” has meaning set forth in Section 6.2.

 

“ASR Eligible” means the Company meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to Form
S-3.

 

“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the Securities Act.

 

“Beneficial Ownership” and related terms such as “Beneficially Owned” or
“Beneficial Owner” have the meaning given such terms in Rule 13d-3 under the
Exchange Act and a Person’s Beneficial Ownership of Capital Stock shall be
calculated in accordance with the provisions of such Rule.

 

“Budget” has the meaning set forth in Section 6.1(b).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, or Singapore, Republic of Singapore are
authorized or required by Law to remain closed.

 

 36 

 

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
from time to time.

 

“Capital Stock” means any and all shares of common stock, preferred stock or
other forms of equity authorized and issued by the Company (however designated,
whether voting or non-voting) and any instruments convertible into or
exercisable or exchangeable for any of the foregoing (including any options or
swaps).

 

“Cash Flow Information Period” has the meaning set forth in Section 6.1(c).

 

“Certificate of Designation” means the Certificate of Designation attached
hereto as Exhibit A.

 

“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
as may be amended from time to time.

 

“Common Shares” has the meaning set forth in the recitals to this Agreement.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Plan” has the meaning ascribed to such term in the Purchase Agreement.

 

“Company Registration Rights Indemnitee” has the meaning set forth in
Section 2.8(a)(ii).

 

“Confidential Information” has the meaning set forth in Section 8.1.

 

“Contract” means any oral or written binding contract, subcontract, agreement,
note, bond, mortgage, indenture, lease, sublease, license, sublicense, permit,
franchise or other instrument, obligation, commitment or arrangement or
understanding of any kind or character.

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by Contract or credit arrangement or otherwise.

 

“controlling person” has the meaning set forth in Section 2.8(a)(i).

 

“Damages” means any and all claims, demands, suits, actions, causes of actions,
losses, costs, damages, liabilities, judgments, and reasonable and documented
out-of-pocket expenses incurred or paid, including reasonable attorneys’ fees,
costs of investigation or settlement, other professionals’ and experts’ fees,
court or arbitration costs, but specifically excluding consequential damages,
lost profits and indirect damages and punitive damages, exemplary damages and
any taxes incurred as a result of any recovery received.

 

 37 

 

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Demand Registration Request” has the meaning set forth in Section 2.1(a).

 

“Director” means a director of the Company.

 

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (a) the preliminary Prospectus, (b) each Free Writing Prospectus,
and (c) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of Registrable
Securities at the time of sale of such securities.

 

“Effectiveness Period” has the meaning set forth in Section 2.7.

 

“Election Meeting” has the meaning set forth in Section 5.3.

 

“Encumbrances” means mortgages, pledges, liens, security interests, conditional
and installment sale agreements, encumbrances, charges or other claims of third
parties or restrictions of any kind, including any easement, reversion interest,
right of way or other encumbrance to title, limitations on voting rights, or any
option, right of first refusal or right of first offer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

“Expiration Date” means the date at which the Shareholder and any Affiliate
Shareholders cease to Beneficially Own, in the aggregate, at least two and
one-half percent (2.5%) of the outstanding shares of Common Stock on a fully
diluted as-converted basis.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
regulatory organization.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act relating to the Registrable Securities
included in the applicable Registration Statement that has been approved for use
by the Company.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governance Committee” means the Nominating and Corporate Governance Committee
of the Company.

 

“Governmental Entity” means any federal, national, foreign, supranational,
state, provincial, county, local or other government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.

 

 38 

 

 

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness of such Person, whether or not contingent, for borrowed money,
including all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (b) all obligations of such Person for the
deferred purchase of property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all obligations of such Person as
lessee under Leases (as defined in the Purchase Agreement) that have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities, (f) all liabilities or obligations with respect to
interest rate swaps, caps, collars and similar hedging obligations, (g) all
Indebtedness of others referred to in clauses (a) through (f) above guaranteed
(or in effect guaranteed) directly or indirectly in any manner by such Person,
and (h) all Indebtedness of others referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and Contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

 

“issuer free writing prospectus” has the meaning set forth in Section 2.9.

 

“Law” any U.S. or non-U.S. federal, state, local, national, supranational,
foreign or administrative law (including common law), statute, ordinance,
regulation, requirement, regulatory interpretation, rule, code or Order.

 

“Legend Removal Date” has the meaning set forth in Section 6.5(a).

 

“Nasdaq” has the meaning set forth in Section 2.6(h).

 

“New Securities” means, collectively, (a) any shares of Common Stock, (b) any
class or series of shares (including a new class of common shares of the Company
other than shares of Common Stock), any preference shares or any other
equity-like or hybrid securities (including debt securities with equity
components), including options, warrants, convertibles, exchangeable or
exercisable securities, share appreciation rights or any other security or
arrangement whose economic value is derived from the value of the equity of the
Company and its Subsidiaries, and (c) any debt securities of the Company,
including notes, bonds, debentures or other similar instruments, in each case of
clauses (a), (b) and (c), issued by the Company after the date hereof, other
than the Preferred Shares, Warrants and the Common Shares.

 

“Notice of Reg Rights Claim” has the meaning set forth in Section 2.8(b)(i).

 

“Notice of Suspension” has the meaning set forth in Section 2.4(a).

 

“Offered Securities” has the meaning set forth in Section 3.2(b).

 

“Offer Notice” has the meaning set forth in Section 3.2.

 

“Order” means any order (temporary or otherwise), judgment, injunction, award,
decision, determination, stipulation, ruling, subpoena, writ, decree or verdict
entered by or with any Governmental Entity.

 

“Other Investments” has meaning set forth in Section 5.8.

 

 39 

 

 

“Participation Notice” has the meaning set forth in Section 4.2.

 

“Participation Percentage” has the meaning set forth in Section 4.2(a).

 

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

 

“Person” means an individual, company, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.

 

“PIK Shares” has the meaning ascribed to such term in the Certificate of
Designation.

 

“Preemptive Rights Securities” has the meaning set forth in Section 4.2(b).

 

“Preferred Shares” has the meaning set forth in the recitals to this Agreement.

 

“Primary Registration Statement” has the meaning set forth in Section 2.2.

 

“Prospective Subscriber” has the meaning set forth in Section 4.2(a).

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference, or deemed to be incorporated by reference, into such prospectus.

 

“Public Offering” means an underwritten public offering of the Common Shares
pursuant to an effective registration statement under the Securities Act, other
than (i) pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form under the Securities Act or (ii) in connection with an
offering of subscription rights.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Purchase Commitment” has the meaning set forth in Section 3.3.

 

“Reg Rights Claim” has the meaning set forth in Section 2.8(b)(i).

 

“Reg Rights Indemnified Person” has the meaning set forth in Section 2.8(b)(i).

 

“Reg Rights Indemnifying Person” has the meaning set forth in Section 2.8(b)(i).

 

“Registrable Securities” means the Common Shares held by the Shareholder, any
Affiliate Shareholder and any Transferee Shareholder (including any Common
Shares that will be issued upon conversion of the Preferred Shares or the
exercise of the Warrants) at any time following the date of this Agreement;
provided, that any such Common Shares will cease to be Registrable Securities
when (a) they are sold pursuant to a Registration Statement, (b) they are sold
pursuant to Rule 144 (or any similar provisions then in force), or (c) they are
sold in a single transaction or series of transactions without volume, manner of
sale or other limitations under Rule 144 (or any similar provisions then in
force).

 

 40 

 

 

“Registration Expenses” means (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated)
all expenses incurred by the Company in filing a Registration Statement,
including, all registration and filing fees, fees and disbursements of counsel
for the Company, SEC or FINRA registration and filing fees, all applicable
ratings agency fees, expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, fees and expenses of compliance with securities or
“blue sky” Laws, costs of any comfort letters required by any underwriter,
listing fees, printing, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, the Company’s internal expenses, the expense of any annual
audit or quarterly review, the expenses and fees for listing the securities to
be registered on Nasdaq or any other securities exchange, roadshow expenses, all
other expenses incident to the registration of the Registrable Securities and
all reasonable fees and disbursements of one counsel to the Shareholder selected
by the Shareholder; provided, that the term “Registration Expenses” does not
include, and the Company shall not be responsible for, Selling Expenses.

 

“Registration Statement” means a registration statement of the Company on an
appropriate form under the Securities Act filed with the SEC covering the resale
of Registrable Securities, including the Prospectus, amendments and supplements
to such Registration Statement, including post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.

 

“Regulatory Approvals” means all approvals, licenses, registrations,
authorizations or clearances of any federal, state or local Governmental Entity,
necessary for the commercial manufacture, use, storage, import, export,
transport, promotion, or sale of any Company product in the relevant
jurisdiction, including, without limitation, approval of the U.S. Food and Drug
Administration and European Medicines Agency, and including pricing or
reimbursement approvals, where applicable, by the applicable Governmental Entity
in such jurisdiction.

 

“Renounced Business Opportunities” has meaning set forth in Section 5.8.

 

“Replacement” has the meaning set forth in Section 5.5(a). At such time as a
Replacement is elected, under the terms of this Agreement, to serve as a
Director, such Replacement shall be deemed a Shareholder Director for purposes
of this Agreement.

 

“Representatives” means a Person’s officers, directors, employees, accountants,
consultants, legal counsel, investment bankers, other advisors, authorized
agents and other representatives.

 

“Requesting Third Party Shareholders” has the meaning set forth Section 2.2(b).

 

“Restricted Stock” has the meaning set forth Section 2.5.

 

“Rule 144” means Rule 144 under the Securities Act or any replacement or
successor rule promulgated under the Securities Act.

 

“Sale Deadline” has the meaning set forth in Section 3.3.

 

 41 

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secondary Registration Statement” has the meaning set forth Section 2.2(b).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Selling Expenses” means, in connection with the registration or offering and
sale of the Registrable Securities, (a) all underwriting fees, discount and
selling commissions fees, (b) stock transfer taxes applicable to the sale of the
Registrable Securities, and (c) fees and expenses of any counsel to the
Shareholder other than the counsel referred to in the definition of Registration
Expenses.

 

“Service Provider” means each of the officers, employees, directors and
independent contractors of the Company and each of its Subsidiaries.

 

“settlement” and “settle” have the meanings set forth in Section 2.8(c)(iv).

 

“Shareholder” has the meaning set forth in the preamble to this Agreement.

 

“Shareholder Director” has meaning set forth in Section 5.2.

 

“Shareholder Group” has meaning set forth in Section 5.8.

 

“Shareholder Nominee” has meaning set forth in Section 5.2.

 

“Shareholder Registration Rights Indemnitee” has the meaning set forth in
Section 2.8(a)(i).

 

“Shelf Registration Statement” means a registration statement filed with the SEC
for the sale of Common Shares pursuant to Rule 415 under the Securities Act.

 

“Standard Settlement Period” has the meaning set forth in Section 6.5(a).

 

“Standard Settlement Period Delivery Date” has the meaning set forth in
Section 6.5(a).

 

“Subscribed New Securities” has the meaning set forth in Section 3.3.

 

“Subsidiary” of any specified Person means an Affiliate controlled by such
Person, directly or indirectly, through one or more intermediaries.

 

“Suspension Period” has the meaning set forth in Section 2.4(a).

 

“Third-Party Reg Rights Claim” has the meaning set forth in Section 2.8(b)(ii).

 

“Transaction Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(c).

 

 42 

 

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any Contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any securities.

 

“Transfer Agent” has the meaning set forth in Section 6.5(a).

 

“Transferee Shareholder” shall have the meaning set forth in Section 2.14.

 

“Underwriter Cutback” shall have the meaning set forth in Section 2.1(e).

 

“Underwritten Block Trade” shall have the meaning set forth in Section 2.1(f).

 

“Unsubscribed New Securities” has the meaning set forth in Section 3.3.

 

“Warrants” has the meaning set forth in the recitals to this Agreement.

 

Section 8.5           Interpretation; Headings. When a reference is made in this
Agreement to an Exhibit, a Schedule or a Section, such reference shall be to an
Exhibit, a Schedule or a Section of this Agreement unless otherwise indicated.
The table of contents, index of defined terms and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a Person are also to its successors and permitted assigns. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the immediately following
Business Day. Unless otherwise specifically indicated, all references to
“dollars” and “$” will be deemed references to the lawful money of the United
States of America. Each of the parties hereto has participated in the drafting
and negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. References to “days” shall mean “calendar days”
unless expressly stated otherwise. No specific provision, representation or
warranty shall limit the applicability of a more general provision,
representation or warranty. It is the intent of the parties hereto that each
representation, warranty, covenant, condition and agreement contained in this
Agreement shall be given full, separate, and independent effect and that such
provisions are cumulative. Any reference in this Agreement to a date or time
shall be deemed to be such date or time in the City of New York, New York,
U.S.A., unless otherwise specified.

 

 43 

 

 

Section 8.6           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by the Transaction Documents (as
defined in the Purchase Agreement) are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in a mutually acceptable
manner in order that such transactions be consummated as originally contemplated
to the fullest extent possible.

 

Section 8.7           Entire Agreement; Amendments. This Agreement (including
the schedules and exhibits hereto) constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto.

 

Section 8.8           Assignment; No Third Party Beneficiaries. Except as
expressly provided herein, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto, in
whole or in part (whether pursuant to a merger, by operation of law or
otherwise), without the prior written consent of the other party hereto. Subject
to the immediately preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 8.9           Further Assurances. Each Party shall cooperate, take such
actions, enter into such agreements (including customary indemnification and
contribution agreements) and execute such documents as may be reasonably
requested by any other Party in order to carry out the provisions and purposes
of this Agreement and the transactions contemplated hereby; provided, however,
that no Party shall be obligated to take any actions or omit to take any actions
that would be inconsistent with applicable Law.

 

 44 

 

 

Section 8.10         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties hereto hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and the United States of America, in each case located in
the County of New York, for any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates). Consistent with the
preceding sentence, each of the parties hereto hereby (a) submits to the
exclusive jurisdiction of such courts for the purpose of any Action arising out
of or relating to this Agreement brought by either party hereto, (b) agrees that
service of process will be validly effected by sending notice in accordance with
Section 8.3, (c) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts, and (d) agrees not to move to transfer
any such Action to a court other than any of the above-named courts. EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10.

 

Section 8.11         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” form) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

Section 8.12         Specific Performance. The parties hereto acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that, in the event
of any breach or threatened breach by the other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to (a) an Order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach.
Each party further agrees that neither the other party nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 8.12, and each party irrevocably waives any right it may have to require
the obtaining, furnishing or posting of any such bond or similar instrument.

 

 45 

 

 

Section 8.13         Waiver. Any party hereto entitled to the benefits thereof
may, to the extent permitted by Law (a) extend the time for the performance of
any of the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties contained herein, and (c)
waive compliance with any of the covenants, agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or future exercise of any
other right hereunder.

 

[Signature Page Follows]

 

 46 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.

 

  ONCOBIOLOGICS, Inc.         By: /s/ Pankaj Mohan     Name: Pankaj Mohan, Ph.D.
    Title: Chief Executive Officer         GMS TENSHI HOLDINGS PTE. LIMITED    
    By: /s/ Faisal G. Sukhtian     Name: Faisal G. Sukhtian     Title: Director

 

[Signature Page to Investor Rights Agreement]

 

   

 

 

Schedule I

 

   

 